Execution Version

Exhibit 10.1

 

 

CREDIT AGREEMENT

DATED AS OF AUGUST 1, 2014

AMONG

PENFORD CORPORATION,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND,”

NEW YORK BRANCH,

as Administrative Agent,

AND

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent

AND

JPMORGAN CHASE BANK, N.A.

and

THE PRIVATEBANK AND TRUST COMPANY,

as Co-Documentation Agents

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND,”

NEW YORK BRANCH

and

KEYBANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION    HEADING    PAGE  

SECTION 1.

  

THE CREDIT FACILITIES.

     1  

Section 1.1.

  

Revolving Credit Commitments

     1  

Section 1.2.

  

Letters of Credit

     3  

Section 1.3.

  

Applicable Interest Rates

     7  

Section 1.4.

  

Minimum Borrowing Amounts; Maximum Eurodollar Loans

     7  

Section 1.5.

  

Manner of Borrowing Loans and Designating Applicable Interest Rates

     7  

Section 1.6.

  

Interest Periods

     10  

Section 1.7.

  

Maturity of Loans

     11  

Section 1.8.

  

Prepayments

     11  

Section 1.9.

  

Default Rate

     12  

Section 1.10.

  

The Notes

     12  

Section 1.11.

  

Funding Indemnity

     13  

Section 1.12.

  

Commitment Terminations

     13  

Section 1.13.

  

Substitution of Lenders

     14  

Section 1.14.

  

Swing Loans

     14  

Section 1.15.

  

Defaulting Lenders

     16  

SECTION 2.

  

FEES.

     19  

Section 2.1.

  

Fees

     19  

SECTION 3.

  

PLACE AND APPLICATION OF PAYMENTS.

     20  

Section 3.1.

  

Place and Application of Payments

     20  

Section 3.2.

  

Account Debit

     22  

SECTION 4.

  

GUARANTIES AND COLLATERAL.

     22  

Section 4.1.

  

Guaranties

     22  

Section 4.2.

  

Collateral

     22  

Section 4.3.

  

Liens on Real Property

     23  

Section 4.4.

  

Further Assurances

     23  

Section 4.5.

  

Operating Accounts

     24  

SECTION 5.

  

DEFINITIONS; INTERPRETATION.

     24  

Section 5.1.

  

Definitions

     24  

Section 5.2.

  

Interpretation

     46  

Section 5.3.

  

Change in Accounting Principles

     46  

 

i



--------------------------------------------------------------------------------

SECTION 6.

  

REPRESENTATIONS AND WARRANTIES.

     47  

Section 6.1.

  

Organization and Qualification

     47  

Section 6.2.

  

Subsidiaries

     47  

Section 6.3.

  

Authority and Validity of Obligations

     47  

Section 6.4.

  

Use of Proceeds; Margin Stock

     48  

Section 6.5.

  

Financial Reports

     48  

Section 6.6.

  

No Material Adverse Change

     49  

Section 6.7.

  

Full Disclosure

     49  

Section 6.8.

  

Trademarks, Franchises, and Licenses

     49  

Section 6.9.

  

Governmental Authority and Licensing

     49  

Section 6.10.

  

Good Title

     49  

Section 6.11.

  

Litigation and Other Controversies

     50  

Section 6.12.

  

Taxes

     50  

Section 6.13.

  

Approvals

     50  

Section 6.14.

  

Affiliate Transactions

     50  

Section 6.15.

  

Investment Company

     50  

Section 6.16.

  

ERISA

     50  

Section 6.17.

  

Compliance with Laws

     51  

Section 6.18.

  

Other Agreements

     52  

Section 6.19.

  

Solvency

     52  

Section 6.20.

  

No Default

     52  

Section 6.21.

  

AML Laws

     53  

SECTION 7.

  

CONDITIONS PRECEDENT.

     54  

Section 7.1.

  

All Credit Events

     54  

Section 7.2.

  

Initial Credit Event

     55  

SECTION 8.

  

COVENANTS.

     58  

Section 8.1.

  

Maintenance of Business

     58  

Section 8.2.

  

Maintenance of Properties

     59  

Section 8.3.

  

Taxes and Assessments

     59  

Section 8.4.

  

Insurance

     59  

Section 8.5.

  

Financial Reports

     59  

Section 8.6.

  

Inspection

     61  

Section 8.7.

  

Borrowings and Guaranties

     62  

Section 8.8.

  

Liens

     63  

Section 8.9.

  

Investments, Acquisitions, Loans and Advances

     64  

Section 8.10.

  

Mergers, Consolidations and Sales

     65  

Section 8.11.

  

Maintenance of Subsidiaries

     66  

Section 8.12.

  

Dividends and Certain Other Restricted Payments

     66  

Section 8.13.

  

ERISA

     67  

Section 8.14.

  

Compliance with Laws

     67  

Section 8.15.

  

Burdensome Contracts With Affiliates

     69  

Section 8.16.

  

No Changes in Fiscal Year

     69  

Section 8.17.

  

Formation of Subsidiaries

     69  

 

ii



--------------------------------------------------------------------------------

Section 8.18.

  

Change in the Nature of Business

     69  

Section 8.19.

  

Use of Proceeds

     69  

Section 8.20.

  

No Restrictions

     69  

Section 8.21.

  

Subordinated Debt; Second Lien Loans

     70  

Section 8.22.

  

Financial Covenants

     70  

Section 8.23.

  

Compliance with AML Laws

     71  

SECTION 9.

  

EVENTS OF DEFAULT AND REMEDIES.

     71  

Section 9.1.

  

Events of Default

     71  

Section 9.2.

  

Non-Bankruptcy Defaults

     74  

Section 9.3.

  

Bankruptcy Defaults

     74  

Section 9.4.

  

Collateral for Undrawn Letters of Credit

     74  

Section 9.5.

  

Notice of Default

     75  

Section 9.6.

  

Expenses

     75  

Section 9.7.

  

Right to Cure

     75  

SECTION 10.

  

CHANGE IN CIRCUMSTANCES.

     76  

Section 10.1.

  

Change of Law

     76  

Section 10.2.

  

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

     77  

Section 10.3.

  

Increased Cost and Reduced Return

     77  

Section 10.4.

  

Lending Offices

     78  

Section 10.5.

  

Discretion of Lender as to Manner of Funding

     78  

SECTION 11.

  

THE ADMINISTRATIVE AGENT.

     79  

Section 11.1.

  

Appointment and Authorization of Administrative Agent

     79  

Section 11.2.

  

Administrative Agent and its Affiliates

     79  

Section 11.3.

  

Action by Administrative Agent

     79  

Section 11.4.

  

Consultation with Experts

     80  

Section 11.5.

  

Liability of Administrative Agent; Credit Decision

     80  

Section 11.6.

  

Indemnity

     81  

Section 11.7.

  

Resignation of Administrative Agent and Successor Administrative Agent

     81  

Section 11.8.

  

L/C Issuer; Delegation of Duties

     82  

Section 11.9.

  

Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements

     82  

Section 11.10.

  

Designation of Additional Agents

     83  

Section 11.11.

  

Authorization to Release or Subordinate or Limit Liens

     83  

Section 11.12.

  

Authorization to Enter into, and Enforcement of, the Collateral Documents

     84  

Section 11.13.

  

Administrative Agent May File Proofs of Claim

     85  

 

iii



--------------------------------------------------------------------------------

SECTION 12.

  

THE GUARANTEES.

     85  

Section 12.1.

  

The Guarantees

     85  

Section 12.2.

  

Guarantee Unconditional

     86  

Section 12.3.

  

Discharge Only upon Full Satisfaction; Reinstatement in Certain Circumstances

     87  

Section 12.4.

  

Subrogation

     87  

Section 12.5.

  

Waivers

     87  

Section 12.6.

  

Limit on Recovery

     87  

Section 12.7.

  

Stay of Acceleration

     87  

Section 12.8.

  

Benefit to Guarantors

     88  

Section 12.9.

  

Guarantor Covenants

     88  

Section 12.10.

  

Keepwell

     88  

SECTION 13.

  

MISCELLANEOUS.

     88  

Section 13.1.

  

Taxes

     88  

Section 13.2.

  

No Waiver, Cumulative Remedies

     93  

Section 13.3.

  

Non-Business Days

     93  

Section 13.4.

  

Documentary Taxes

     93  

Section 13.5.

  

Survival of Representations

     93  

Section 13.6.

  

Survival of Indemnities

     93  

Section 13.7.

  

Sharing of Set-Off

     93  

Section 13.8.

  

Notices

     94  

Section 13.9.

  

Counterparts

     95  

Section 13.10.

  

Successors and Assigns

     95  

Section 13.11.

  

Participants

     95  

Section 13.12.

  

Assignments

     96  

Section 13.13.

  

Amendments

     98  

Section 13.14.

  

Headings

     99  

Section 13.15.

  

Costs and Expenses; Indemnification

     99  

Section 13.16.

  

Set-off

     100  

Section 13.17.

  

Entire Agreement

     100  

Section 13.18.

  

Governing Law

     101  

Section 13.19.

  

Severability of Provisions

     101  

Section 13.20.

  

Excess Interest

     101  

Section 13.21.

  

Construction

     101  

Section 13.22.

  

Lender’s Obligations Several

     102  

Section 13.23.

  

Submission to Jurisdiction; Waiver of Jury Trial

     102  

Section 13.24.

  

USA Patriot Act

     102  

Section 13.25.

  

Electronic Communications; Platform

     102  

 

iv



--------------------------------------------------------------------------------

EXHIBIT A    —    Notice of Payment Request EXHIBIT B    —    Notice of
Borrowing EXHIBIT C    —    Notice of Continuation/Conversion EXHIBIT D-1    —
   Revolving Note EXHIBIT D-2    —    Swing Note EXHIBIT E    —    Compliance
Certificate EXHIBIT F    —    Additional Guarantor Supplement EXHIBIT G    —   
Assignment and Acceptance EXHIBIT H    —    Opinion of Counsel EXHIBIT I    —   
Commitment Amount Increase Request EXHIBIT 13.1-1    —    U.S. Tax Compliance
Certificate EXHIBIT 13.1-2    —    U.S. Tax Compliance Certificate
EXHIBIT 13.1-3    —    U.S. Tax Compliance Certificate EXHIBIT 13.1-4    —   
U.S. Tax Compliance Certificate SCHEDULE 1    —    Commitments SCHEDULE 6.2    —
   Subsidiaries

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement is entered into as of August 1, 2014, by and among Penford
Corporation, a Washington corporation (the “Borrower”), the direct and indirect
Subsidiaries of the Borrower from time to time party to this Agreement, as
Guarantors, the several financial institutions from time to time party to this
Agreement, as Lenders, and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland,” New York Branch (“Rabobank”), as Administrative Agent as
provided herein. All capitalized terms used herein without definition shall have
the same meanings herein as such terms are defined in Section 5.1 hereof.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower has requested that the Lenders make available for the
purposes specified in this Agreement a revolving credit and letter of credit
facility; and

WHEREAS, the Lenders are willing to make available to the Borrower such
revolving credit and letter of credit facility upon the terms and subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

SECTION 1. THE CREDIT FACILITIES.

Section 1.1. Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan or loans (individually a “Revolving Loan” and collectively the
“Revolving Loans”) in U.S. Dollars to the Borrower from time to time on a
revolving basis up to the amount of such Lender’s Revolving Credit Commitment,
subject to any reductions thereof pursuant to the terms hereof, before the
Revolving Credit Termination Date. The sum of the aggregate principal amount of
all Revolving Loans, Swing Loans and L/C Obligations at any time outstanding
shall not exceed the Revolving Credit Commitments in effect at such time, and
each Lender’s Revolving Credit Exposure at any time outstanding shall not exceed
such Lender’s Revolving Credit Commitments in effect at such time. Each
Borrowing of Revolving Loans shall be made ratably by the Lenders in proportion
to their respective Revolver Percentages. As provided in Section 1.5(a) hereof,
the Borrower may elect that each Borrowing of Revolving Loans be either Base
Rate Loans or Eurodollar Loans. Revolving Loans may be repaid and the principal
amount thereof reborrowed before the Revolving Credit Termination Date, subject
to the terms and conditions hereof.

(b) The Borrower may with the consent of the Administrative Agent, which consent
shall not be unreasonably withheld or delayed (but without the consent of any
Lender), on any Business Day prior to the Revolving Credit Termination Date,
increase the aggregate amount of the Revolving Credit Commitments by delivering
a Commitment Amount Increase Request substantially in the form attached hereto
as Exhibit I or in such other form acceptable to the Administrative Agent at
least five (5) Business Days prior to the desired effective date of such
increase (the “Commitment Amount Increase”) identifying an additional Lender (or
additional Revolving Credit Commitments for existing Lender(s)) and the amount
of its Revolving Credit



--------------------------------------------------------------------------------

Commitment (or additional amount of its Revolving Credit Commitment(s));
provided, however, that (i) increase of the aggregate amount of the Revolving
Credit Commitments by an amount in excess of $30,000,000 will require the
approval of the Required Lenders and an amendment to the Intercreditor Agreement
providing for a corresponding increase to the First Lien Cap Amount (as such
term is defined in the Intercreditor Agreement), (ii) any increase of the
aggregate amount of the Revolving Credit Commitments shall be in an amount not
less than $5,000,000, (iii) no Default or Event of Default shall have occurred
and be continuing at the time of the request or the effective date of the
Commitment Amount Increase, and (iv) any new Lender providing a new commitment
shall be approved by the Administrative Agent (which approval shall not be
unreasonably withheld or delayed). The effective date of the Commitment Amount
Increase shall be agreed upon by the Borrower and the Administrative Agent. Any
Commitment Amount Increase pursuant to this Section shall become effective upon
the receipt by the Administrative Agent of an agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower signed by
the Borrower, each Guarantor, each additional Lender and each existing Lender
whose Revolving Credit Commitment is to be increased, setting forth the new (or
increased) Revolving Credit Commitments of such Lenders and setting forth the
agreement of each additional Lender to become a party to this Agreement as a
Lender and to be bound by all the terms and provisions hereof, together with
ratification agreements executed by each Guarantor, new Revolving Notes in the
amount of any additional Lender’s Revolving Credit Commitment (or in the amount
of any existing Lender’s increased Revolving Credit Commitment), amendments to
any Loan Documents reasonably requested by the Administrative Agent in relation
to the requested Commitment Amount Increase (which amendments the Administrative
Agent is hereby authorized to execute on behalf of the Lenders), updates or
endorsements to policies of title insurance as the Administrative Agent may
reasonably request, flood hazard determination certificates with respect to the
real property subject to the Lien of the Mortgages, and such opinions of counsel
for the Borrower and the Guarantors with respect to the requested Commitment
Amount Increase and such other assurances, diligence and lien searches as
Administrative Agent may reasonably request. If, after giving effect to any
Commitment Amount Increase, the outstanding Revolving Loans would not be held
pro rata in accordance with the new Revolving Credit Commitments, the Lenders
(including, without limitation, any additional Lenders) shall, on the effective
date of the applicable Commitment Amount Increase, make advances among
themselves so that after giving effect thereto the Revolving Loans will be held
by the Lenders (including, without limitation, any additional Lenders), on a pro
rata basis in accordance with their respective Revolving Credit Commitments
hereunder (after giving effect to the applicable Commitment Amount Increase).
Each Lender agrees to wire immediately available funds to Administrative Agent
in accordance with this Agreement as may be required by Administrative Agent in
connection with the foregoing. It shall be a condition to such effectiveness
that (i) if any Eurodollar Loans are outstanding under the Revolving Credit on
the date of such effectiveness, such Eurodollar Loans shall be deemed to be
prepaid on such date and the Borrower shall pay any amounts owing to the Lenders
pursuant to Section 1.11 hereof and (ii) the Borrower shall not have terminated
any portion of the Revolving Credit Commitments pursuant to Section 1.12 hereof.
The Borrower agrees to pay any reasonable expenses of the Administrative Agent
relating to

 

2



--------------------------------------------------------------------------------

any Commitment Amount Increase. Notwithstanding anything herein to the contrary,
no Lender shall have any obligation to increase its Revolving Credit Commitment
and no Lender’s Revolving Credit Commitment shall be increased without its
consent thereto, and each Lender may at its option, unconditionally and without
cause, decline to increase its Revolving Credit Commitment.

Section 1.2. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby and commercial letters of credit (each a “Letter of Credit”) in U.S.
Dollars for the account of the Borrower or for the account of the Borrower and
one or more of its Subsidiaries in an aggregate undrawn face amount up to the
lesser of (i) the L/C Sublimit and (ii) the excess (if any) of the Revolving
Credit Commitments over the aggregate principal amount of all Revolving Loans,
Swing Loans and L/C Obligations then outstanding. Each Letter of Credit shall be
issued by the L/C Issuer, but each Lender shall be obligated to reimburse the
L/C Issuer for such Lender’s Revolver Percentage of the amount of each drawing
thereunder and, accordingly, each Letter of Credit shall constitute usage of the
Revolving Credit Commitment of each Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding.

(b) Applications. At any time before the Revolving Credit Termination Date, the
L/C Issuer shall, at the request of the Borrower, issue one or more Letters of
Credit in U.S. Dollars, in a form satisfactory to the L/C Issuer, with
expiration dates no later than the earlier of (i) 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or (ii) 30 days prior to the Revolving Credit
Termination Date unless, in the case of clause (ii) only, the Borrower has
provided Cash Collateral for its obligations with respect to such Letter of
Credit as provided below, in an aggregate face amount as set forth above, upon
the receipt of an application duly executed by the Borrower and, if such Letter
of Credit is for the account of one of its Subsidiaries, such Subsidiary for the
relevant Letter of Credit in the form then customarily prescribed by the L/C
Issuer for the Letter of Credit requested (each an “Application”).
Notwithstanding anything contained in any Application to the contrary: (i) the
Borrower shall pay fees in connection with each Letter of Credit as set forth in
Section 2.1 hereof, and (ii) except as otherwise provided in Section 1.8 hereof,
unless an Event of Default has occurred and is continuing, the L/C Issuer will
not call for the funding by the Borrower of any amount under a Letter of Credit
before being presented with a drawing thereunder. The Borrower agrees that if on
the date that is 30 days prior to the Revolving Credit Termination Date any
Letters of Credit remain outstanding, the Borrower shall then deliver to the
Administrative Agent, without notice or demand, Cash Collateral in accordance
with Section 9.4 hereof in an amount equal to 105% of the aggregate amount of
each Letter of Credit then outstanding. If the L/C Issuer issues any Letter of
Credit with an expiration date that is automatically extended unless the L/C
Issuer gives notice that the expiration date will not so extend beyond its then
scheduled expiration date, unless the Lenders instruct the L/C Issuer otherwise,
the L/C Issuer will give such notice of non-renewal before the time necessary to
prevent such automatic extension if before such required notice date: (i) the
expiration date of such Letter of Credit if so extended would be after the
Revolving Credit Termination Date, (ii) the Revolving Credit Commitments have
been terminated, or (iii) an Event of Default exists

 

3



--------------------------------------------------------------------------------

and the Administrative Agent, at the request or with the consent of the Required
Lenders, has given the L/C Issuer instructions not to so permit the extension of
the expiration date of such Letter of Credit. The L/C Issuer agrees to issue
amendments to the Letter(s) of Credit increasing the amount, or extending the
expiration date, thereof at the request of the Borrower subject to the
conditions of Section 7 hereof and the other terms of this Section 1.2.

(c) The Reimbursement Obligations. Subject to Section 1.2(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 1:00 p.m. (New York, New York time) on the date when each
drawing is to be paid if the Borrower has been informed of such drawing by the
L/C Issuer on or before 10:00 a.m. (New York, New York time) on the date when
such drawing is to be paid or, if notice of such drawing is given to the
Borrower after 10:00 a.m. (New York, New York time) on the date when such
drawing is to be paid, by the end of such day, in immediately available funds at
the Administrative Agent’s principal office in New York, New York or such other
office as the Administrative Agent may designate in writing to the Borrower (who
shall thereafter cause to be distributed to the L/C Issuer such amount(s) in
like funds). Unless the Borrower has reimbursed the L/C Issuer by 1:00 p.m. (New
York, New York time) on the date a drawing is paid, the Borrower shall be deemed
to have requested a Borrowing of Base Rate Loans in the amount paid by the L/C
Issuer in connection with the relevant drawing and the Administrative Agent
shall promptly notify the Lenders of the amount of such requested Borrowing and
each Lender’s Revolver Percentage thereof. Such Base Rate Loans shall only be
made if all conditions precedent to the Lender’s obligation to make the
requested Loans are satisfied, other than the minimum amount required by
Section 1.4 hereof and the delivery of a Notice of Borrowing as required by
Section 1.5(a). Each Lender shall fund its Revolver Percentage of the requested
Base Rate Loans in the manner specified in Section 1.5(d) hereof. If the
Borrower does not make any such reimbursement payment on the date due and the
Participating Lenders fund their participations therein in the manner set forth
in Section 1.2(d) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.2(d) below. All
unpaid Reimbursement Obligations that are not required to be paid on the date
the relevant drawing under a Letter of Credit is paid shall bear interest from
the date such drawing is honored at a rate per annum equal to the sum of the
Base Rate from time to time in effect plus the Applicable Margin, subject to
Section 1.9 hereof. The Reimbursement Obligations of the Borrower under this
Agreement shall be absolute, unconditional, and irrevocable, and shall be
performed strictly in accordance with the terms of the Loan Documents under all
circumstances whatsoever and the Borrower hereby waives any defense to the
payment of the Reimbursement Obligations based on any circumstance whatsoever,
including in any case, the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit or any other Loan Document; (ii) any
amendment or waiver of or any consent to depart from any Loan Document made
after the Closing Date; (iii) the existence of any claim, set-off, counterclaim,
defense, or other rights which the Borrower or any other Person may have at any
time against any

 

4



--------------------------------------------------------------------------------

beneficiary of any Letter of Credit, the Administrative Agent, the L/C Issuer,
any Lender, or any other Person, whether in connection with any Loan Document or
any unrelated transaction; (iv) any statement, draft, or other documentation
presented under any Letter of Credit proving to be forged, fraudulent, invalid,
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect whatsoever; (v) payment by the L/C Issuer under any
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit; or (vi) any other circumstance
whatsoever, whether or not similar to any of the foregoing. None of the
Administrative Agent, the Lenders, or the L/C Issuer (or any correspondent bank
thereof) or any of their Affiliated Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the L/C Issuer; provided that the foregoing shall
not be construed to excuse the L/C Issuer from liability to the Borrower to the
extent of any direct damages (as opposed to indirect, punitive, consequential or
exemplary damages, claims in respect of which are hereby waived by Borrower to
the extent permitted by applicable law) suffered by Borrower that are caused by
L/C Issuer’s gross negligence or willful misconduct (as finally determined by a
court of competent jurisdiction) when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
L/C Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

(d) The Participating Interests. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by the L/C
Issuer, and without any further action on the part of the L/C Issuer or the
Lenders, the L/C Issuer hereby grants to each Lender (each a “Participating
Lender”), and each Lender hereby acquires from the L/C Issuer, an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. In consideration and in
furtherance of the foregoing, each Participating Lender hereby absolutely and
unconditionally agrees that, upon request of the L/C Issuer (whether as a result
of any failure by the Borrower to pay any Reimbursement Obligation at the time
required on the date the related drawing is to be paid, as set forth in
Section 1.2(c) above, or if the L/C Issuer is required at any time to return to
the Borrower or to a trustee, receiver, liquidator, custodian or other Person
any portion of any payment of any Reimbursement Obligation or otherwise), each
Participating Lender shall, not later than the Business Day it receives a
certificate in the form of Exhibit A hereto from the L/C

 

5



--------------------------------------------------------------------------------

Issuer (with a copy to the Administrative Agent) to such effect, if such
certificate is received before 2:00 p.m. (New York, New York time), or not later
than 2:00 p.m. (New York, New York time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date such payment is due
from such Participating Lender to the date of such payment by such Participating
Lender, if such Participating Lender is late in making such payment, at a rate
per annum equal to: (i) from the date such payment is due from such
Participating Lender to the date 2 Business Days after payment by such
Participating Lender is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date 2 Business Days after the date such payment is due from
such Participating Lender to the date such payment is made by such Participating
Lender, the Base Rate in effect for each such day. Each such Participating
Lender shall thereafter be entitled to receive its Revolver Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder. The several obligations of the Participating
Lenders to the L/C Issuer under this Section 1.2 shall be absolute, irrevocable,
and unconditional under any and all circumstances whatsoever and shall not be
subject to any set-off, counterclaim or defense to payment which any
Participating Lender may have or have had against the Borrower, the L/C Issuer,
the Administrative Agent, any Lender or any other Person whatsoever. Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or Event of Default or by any reduction or termination of any
Commitment of any Lender, and each payment by a Participating Lender under this
Section 1.2 shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer and its Affiliated
Parties (to the extent not reimbursed by the Borrower) against any cost, expense
(including reasonable counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from the L/C Issuer’s gross negligence
or willful misconduct as determined by a final order of a court of competent
jurisdiction) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 1.2(e) and all other parts of this Section 1.2 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.

(f) Manner of Requesting a Letter of Credit. The Borrower shall provide at least
three (3) Business Days’ advance written notice to the Administrative Agent of
each request for the issuance of a Letter of Credit, such notice in each case to
be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or an increase in
the amount of a Letter of Credit, a written request therefor, in a form
acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement. The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice and the L/C Issuer shall promptly notify the Administrative
Agent and the Lenders of the issuance of the Letter of Credit so requested.

 

6



--------------------------------------------------------------------------------

(g) Illegality under Letters of Credit. If, at any time, it becomes unlawful for
the L/C Issuer to comply with any of its obligations under any Letter of Credit
(including, but not limited to, as a result of any sanctions imposed by the
United Nations, the European Union, the Netherlands, the United Kingdom and/or
the United States, if applicable), the obligations of the L/C Issuer with
respect to such Letter of Credit shall be suspended (and all corresponding
rights shall cease to accrue) until such time as it may again become lawful for
the L/C Issuer to comply with its obligations under such Letter of Credit, and
the L/C Issuer shall not be liable for any losses that the Borrower or its
Subsidiaries may incur as a result.

Section 1.3. Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate Loan
made or maintained by a Lender shall bear interest during each Interest Period
it is outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced or continued, or created by conversion from a Eurodollar Loan, until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Base Rate from time to time in effect,
payable quarterly in arrears on the second Business Day immediately following
each Quarterly Date and at maturity (whether by acceleration or otherwise).

(b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable on the last day
of the Interest Period and at maturity (whether by acceleration or otherwise),
and, if the applicable Interest Period is longer than three months, on each day
occurring every three months after the commencement of such Interest Period.

(c) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and the Reimbursement Obligations hereunder, and
its determination thereof shall be conclusive and binding except in the case of
manifest error.

Section 1.4. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans shall be in an amount not less than $250,000, or such greater
amount which is an integral multiple of $50,000. Each Borrowing of Eurodollar
Loans advanced, continued or converted shall be in an amount equal to $500,000
or such greater amount which is an integral multiple of $100,000. Without the
Administrative Agent’s consent, there shall not be more than 10 Borrowings of
Eurodollar Loans outstanding at any one time.

Section 1.5. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower shall give notice to
the Administrative

 

7



--------------------------------------------------------------------------------

Agent by no later than: (i) 2:00 p.m. (New York, New York time) at least 3
Business Days before the date on which the Borrower requests the Lenders to
advance a Borrowing of Eurodollar Loans, and (ii) 11:00 a.m. (New York, New York
time) on the date the Borrower requests the Lenders to advance a Borrowing of
Base Rate Loans (other than Swing Loans). The Loans included in each Borrowing
shall bear interest initially at the type of rate specified in such notice of a
new Borrowing. Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement set forth in Section 1.4 for each outstanding
Borrowing, a portion thereof, as follows: (i) if such Borrowing is of Eurodollar
Loans, on the last day of the Interest Period applicable thereto, the Borrower
may continue part or all of such Borrowing as Eurodollar Loans or convert part
or all of such Borrowing into Base Rate Loans or (ii) if such Borrowing is of
Base Rate Loans, on any Business Day, the Borrower may convert all or part of
such Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower. The Borrower shall give all such notices requesting
the advance, continuation or conversion of a Borrowing to the Administrative
Agent by telephone or telecopy (which notice shall be irrevocable once given
and, if by telephone, shall be promptly confirmed in writing), substantially in
the form attached hereto as Exhibit B (“Notice of Borrowing”) or Exhibit C
(“Notice of Continuation/Conversion”), as applicable, or in such other form
acceptable to the Administrative Agent. Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 2:00 p.m. (New York, New York time) at
least 3 Business Days before the date of the requested continuation or
conversion. All such notices concerning the advance, continuation or conversion
of a Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto (and
the last day thereof). The Borrower agrees that the Administrative Agent may
rely on any such telephonic or telecopy notice given by any person the
Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.

(b) Notice to the Lenders. The Administrative Agent shall give prompt telephonic
or telecopy notice to each Lender of any notice from the Borrower received
pursuant to Section 1.5(a) above and, if such notice requests the Lenders to
make Eurodollar Loans, the Administrative Agent shall give notice to the
Borrower and each Lender by like means of the interest rate applicable thereto
promptly after the Administrative Agent has made such determination. Each Lender
shall, subject to Section 7 hereof, make its Loan in accordance with Section 1.5
hereof.

(c) Borrower’s Failure to Notify; Automatic Continuations and Conversions. Any
outstanding Borrowing of Base Rate Loans shall automatically be continued for an
additional Interest Period on the last day of its then current Interest Period
unless the Borrower has notified the Administrative Agent within the period
required by Section 1.5(a) that the Borrower intends to convert such Borrowing,
subject to

 

8



--------------------------------------------------------------------------------

Section 7.1 hereof, into a Borrowing of Eurodollar Loans or such Borrowing is
prepaid in accordance with Section 1.8(a). If the Borrower fails to give notice
pursuant to Section 1.5(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 1.5(a) or, whether or not such notice has been given, one or more of the
conditions set forth in Section 7.1 for the continuation or conversion of a
Borrowing of Eurodollar Loans would not be satisfied, and such Borrowing is not
prepaid in accordance with Section 1.8(a), such Borrowing shall automatically be
converted into a Borrowing of Base Rate Loans. If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
of a Eurodollar Loan, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. In the event the Borrower fails to give notice
pursuant to Section 1.5(a) above of a Borrowing equal to the amount of a
Reimbursement Obligation and has not notified the Administrative Agent by 2:00
p.m. (New York, New York time) on the day such Reimbursement Obligation becomes
due that it intends to repay such Reimbursement Obligation through funds not
borrowed under this Agreement, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans under the Revolving Credit (or, at the option of
the Administrative Agent, under the Swing Line) on such day in the amount of the
Reimbursement Obligation then due, which Borrowing shall be applied to pay the
Reimbursement Obligation then due.

(d) Disbursement of Loans. Not later than 2:00 p.m. (New York, New York time) on
the date of any requested advance of a new Borrowing, subject to Section 7
hereof, each Lender shall make available its Loan comprising part of such
Borrowing in funds immediately available at the principal office of the
Administrative Agent in New York, New York. The Administrative Agent shall make
the proceeds of each new Borrowing available to the Borrower at the
Administrative Agent’s principal office in New York, New York, in the type of
funds received by the Administrative Agent from the Lenders.

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 2:00 p.m. (New York, New York time) on) the
date on which such Lender is scheduled to make payment to the Administrative
Agent of the proceeds of a Loan (which notice shall be effective upon receipt)
that such Lender does not intend to make such payment, the Administrative Agent
may assume that such Lender has made such payment when due and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrower the proceeds of the Loan to be made
by such Lender and, if any Lender has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, pay to the Administrative
Agent the amount made available to the Borrower attributable to such Lender
together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to the Borrower and ending
on (but excluding) the date such Lender pays such amount to the Administrative
Agent at a rate per annum equal to: (i) from the date the related advance was
made by the Administrative Agent to the date 2 Business Days after payment by
such Lender is due

 

9



--------------------------------------------------------------------------------

hereunder, the Federal Funds Rate for each such day and (ii) from the date 2
Business Days after the date such payment is due from such Lender to the date
such payment is made by such Lender, the Base Rate in effect for each such day.
If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.11 hereof so that the Borrower will have no
liability under such Section with respect to such payment. The failure of any
Lender to make the payment to be made by it as part of any Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its
payment on the date of such Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the payment to be made by such other
Lender on the date of any Borrowing.

Section 1.6. Interest Periods. As provided in Section 1.5(a) and 1.14 hereof, at
the time of each request to advance, continue or create by conversion a
Borrowing of Eurodollar Loans or Swing Loans, the Borrower shall select an
Interest Period applicable to such Loans from among the available options. The
term “Interest Period” means the period commencing on the date a Borrowing of
Loans is advanced, continued or created by conversion and ending: (a) in the
case of Base Rate Loans, on the last Business Day of the calendar quarter (i.e.,
the last Business Day of March, June, September or December, as applicable) in
which such Borrowing is advanced, continued or created by conversion (or on the
last Business Day of the following calendar quarter if such Loan is advanced,
continued or created by conversion on the last Business Day of a calendar
quarter), (b) in the case of a Eurodollar Loan, 1, 2, 3 or 6 months thereafter,
and (c) in the case of a Swing Loan, on the date 1 to 5 days thereafter as
mutually agreed to by the Borrower and the Administrative Agent; provided,
however, that:

(i) any Interest Period for a Borrowing of Revolving Loans or Swing Loans
consisting of Base Rate Loans that otherwise would end after the Revolving
Credit Termination Date shall end on the Revolving Credit Termination Date;

(ii) no Interest Period with respect to any portion of the Revolving Loans or
Swing Loans shall extend beyond the Revolving Credit Termination Date;

(iii) whenever the last day of any Interest Period for Eurodollar Loans would
otherwise be a day that is not a Business Day, the last day of such Interest
Period shall be extended to the next succeeding Business Day, provided that, if
such extension would cause the last day of an Interest Period for a Borrowing of
Eurodollar Loans to occur in the following calendar month, the last day of such
Interest Period shall be the immediately preceding Business Day; and

(iv) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in

 

10



--------------------------------------------------------------------------------

the month in which such an Interest Period is to end or if such an Interest
Period begins on the last Business Day of a calendar month, then such Interest
Period shall end on the last Business Day of the calendar month in which such
Interest Period is to end.

Section 1.7. Maturity of Loans. Each Revolving Loan and Swing Loan, both for
principal and interest not sooner paid, shall mature and become due and payable
by the Borrower on the Revolving Credit Termination Date.

Section 1.8. Prepayments. (a) Optional. The Borrower shall have the privilege of
prepaying without premium or penalty (except as set forth in Section 1.11
hereof) and in whole or in part (but, if in part, then: (i) if such Borrowing is
of Base Rate Loans, in an amount not less than $250,000, (ii) if such Borrowing
is of Eurodollar Loans, in an amount not less than $500,000 or any greater
amount that is an integral multiple of $100,000, and (iii) in each case, in an
amount such that the minimum amount required for a Borrowing pursuant to
Sections 1.4 and 1.14 hereof remains outstanding) any Borrowing of Eurodollar
Loans at any time upon three (3) Business Days’ prior notice to the
Administrative Agent by the Borrower or, in the case of a Borrowing of Base Rate
Loans, notice delivered to the Administrative Agent by the Borrower no later
than 2:00 p.m. (New York, New York time) on the date of such prepayment. Each
such prepayment shall be made by the payment of the principal amount to be
prepaid and, in the case of any Eurodollar Loans or Swing Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 1.11 and shall be subject to Section 1.8(d).

(b) Mandatory. (i) The Borrower covenants and agrees that if at any time the
aggregate principal amount of all outstanding Revolving Loans, Swing Loans and
L/C Obligations exceeds the Revolving Credit Commitments then in effect, the
Borrower shall immediately and without notice or demand pay over the amount of
the excess to the Administrative Agent for the ratable benefit of the Lenders as
and for a mandatory prepayment on the Revolving Notes, Swing Note and L/C
Obligations until payment in full thereof. Each such prepayment shall be
accompanied by accrued interest on the amount prepaid to the date of prepayment
plus any amounts due to the Lenders under Section 1.11 hereof and shall be
subject to Section 1.8(d).

(ii) The Borrower shall, on each date the Revolving Credit Commitments are
reduced pursuant to Section 1.12 hereof, prepay the Revolving Loans, Swing
Loans, and, if necessary, prefund the L/C Obligations by the amount, if any,
necessary to reduce the sum of the aggregate principal amount of all Revolving
Loans, Swing Loans and L/C Obligations then outstanding to the amount to which
the Revolving Credit Commitments have been so reduced. Each such prepayment
shall be subject to Section 1.8(d).

(c) The Administrative Agent will promptly advise each Lender of any notice of
prepayment it receives from the Borrower. Any amount of Revolving Loans and
Swing Loans paid or prepaid before the Revolving Credit Termination Date may,
subject to the terms and conditions of this Agreement, be borrowed, repaid and
borrowed again.

 

11



--------------------------------------------------------------------------------

(d) Unless the Borrower otherwise directs, prepayments of Loans under
Section 1.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire. Each prepayment of
Loans under Section 1.8(b) shall be made by the payment of the principal amount
to be prepaid and, in the case of Eurodollar Loans or Swing Loans, accrued
interest thereon to the date of prepayment together with any amounts due the
Lenders under Section 1.11 hereof. Each prefunding of L/C Obligations shall be
made in accordance with Section 9.4 hereof.

Section 1.9. Default Rate. Notwithstanding anything to the contrary contained in
Section 1.3 hereof, while any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, and letter of credit fees at a rate per annum equal
to:

(a) for any Base Rate Loan or any Swing Loan, the sum of 2.0% plus the
Applicable Margin plus the Base Rate from time to time in effect;

(b) for any Eurodollar Loan, the sum of 2.0% plus the rate of interest in effect
thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for Base Rate Loans plus the Base Rate from time to
time in effect; and

(c) for any Reimbursement Obligation, the sum of 2.0% plus the Applicable Margin
plus the Base Rate from time to time in effect;

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.

Section 1.10. The Notes. (a) The Revolving Loans made to the Borrower by a
Lender shall be evidenced by a single promissory note of the Borrower issued to
such Lender in the form of Exhibit D-1 hereto. Each such promissory note is
hereinafter referred to as a “Revolving Note” and collectively such promissory
notes are referred to as the “Revolving Notes.”

(b) The Swing Loans made to the Borrower by the Administrative Agent shall be
evidenced by a single promissory note of the Borrower issued to the
Administrative Agent in the form of Exhibit D-2 hereto. Such promissory note is
hereinafter referred to as the “Swing Note.”

(c) Each Lender shall record on its books and records or on a schedule to its
appropriate Note the amount of each Loan advanced, continued or converted by it,
all payments of principal and interest and the principal balance from time to
time outstanding thereon, the type of such Loan, and, for any Eurodollar Loan or
Swing Loan, the Interest Period, the currency in which such Loan is denominated,
and the interest rate

 

12



--------------------------------------------------------------------------------

applicable thereto. The record thereof, whether shown on such books and records
of a Lender or on a schedule to the relevant Note, shall be prima facie evidence
as to all such matters; provided, however, that the failure of any Lender to
record any of the foregoing or any error in any such record shall not limit or
otherwise affect the obligation of the Borrower to repay all Loans made to it
hereunder together with accrued interest thereon. At the request of any Lender
and upon such Lender tendering to the Borrower the appropriate Note to be
replaced, the Borrower shall furnish a new Note to such Lender to replace any
outstanding Note, and at such time the first notation appearing on a schedule on
the reverse side of, or attached to, such Note shall set forth the aggregate
unpaid principal amount of all Loans, if any, then outstanding thereon.

Section 1.11. Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss of profit, and any loss, cost
or expense incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any Eurodollar Loan or
Swing Loan or the relending or reinvesting of such deposits or amounts paid or
prepaid to such Lender) as a result of:

(a) any payment, prepayment or conversion of a Eurodollar Loan on a date other
than the last day of its Interest Period, including without limitation as a
result of a reallocation of Revolving Loans pursuant to Section 1.1(b) hereof,

(b) any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan on the
date specified in a notice given pursuant to Section 1.5(a) or 1.14 hereof,

(c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or

(d) any acceleration of the maturity of a Eurodollar Loan or Swing Loan as a
result of the occurrence of any Event of Default hereunder,

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive if reasonably determined.

Section 1.12. Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrower shall have the right at any time and from time to
time, upon five (5) Business Days’ prior written notice to the Administrative
Agent (or such shorter time period agreed to by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty and in
whole or in part, any partial termination to be (i) in an amount not less than
$1,000,000 or a whole multiple thereof, and (ii) allocated ratably among the
Lenders in proportion to their respective Revolver Percentages, provided that
the Revolving Credit Commitments may not be reduced to an amount less than the
sum of the aggregate principal

 

13



--------------------------------------------------------------------------------

amount of all Revolving Loans, Swing Loans, and L/C Obligations then
outstanding. Any termination of the Revolving Credit Commitments below the L/C
Sublimit or Swing Line Sublimit then in effect shall reduce the L/C Sublimit and
Swing Line Sublimit, as applicable, to an amount equal to the Revolving Credit
Commitments. The Administrative Agent shall give prompt notice to each Lender of
any such termination of the Revolving Credit Commitments.

(b) No Reinstatement. Any termination of the Revolving Credit Commitments
pursuant to this Section 1.12 may not be reinstated.

Section 1.13. Substitution of Lenders. Upon the receipt by the Borrower of (a) a
claim from any Lender for compensation under Section 10.3 or 13.1 hereof,
(b) notice by any Lender to the Borrower of any illegality pursuant to
Section 10.1 hereof or (c) notice that any Lender is then a Defaulting Lender
(any such Lender referred to in clause (a), (b) or (c) above being hereinafter
referred to as an “Affected Lender”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable law, require, at its
expense, any such Affected Lender to assign, at par plus accrued interest and
fees, without recourse, all of its interest, rights, and obligations hereunder
(including all of its Commitments and the Loans and participation interests in
Letters of Credit and other amounts at any time owing to it hereunder and the
other Loan Documents) to a bank or other institutional Lender specified by the
Borrower, provided that (i) such assignment shall not conflict with or violate
any law, rule or regulation or order of any court or other governmental
authority, (ii) the Borrower shall have received the written consent of the
Administrative Agent, which consent shall not be unreasonably withheld, to such
assignment, (iii) the Borrower shall have paid to the Affected Lender all monies
(together with amounts due such Affected Lender under Section 1.11 hereof as if
the Loans owing to it were prepaid rather than assigned) owed hereunder other
than such principal, interest, and fees accrued and owing to it hereunder, and
(iv) the assignment is entered into in accordance with the other requirements of
Section 13.12 hereof. If the Borrower exercises its option hereunder to cause an
assignment by any Affected Lender, such Affected Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 13.12. In the event that an Affected Lender does not comply with the
requirements of the immediately preceding sentence within five Business Days
after receipt of such notice, such Affected Lender hereby authorizes and directs
the Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 13.12 on
behalf of such Affected Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 13.12.

Section 1.14. Swing Loans. (a) Generally. Subject to the terms and conditions
hereof, as part of the Revolving Credit, the Administrative Agent agrees to make
loans in U.S. Dollars to the Borrower under the Swing Line (individually a
“Swing Loan” and collectively the “Swing Loans”) which shall not in the
aggregate at any time outstanding exceed the Swing Line Sublimit. The Swing
Loans may be availed of the Borrower from time to time and Borrowings thereunder
may be repaid and used again during the period ending on the Revolving Credit
Termination Date; provided that each Swing Loan must be repaid on the last day
of the Interest Period applicable thereto and on the Revolving Credit
Termination Date. Each Swing Loan shall be in a minimum amount of $100,000 or
such greater amount which is an integral multiple of $50,000.

 

14



--------------------------------------------------------------------------------

(b) Interest on Swing Loans. Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
(i) the Base Rate, plus (ii) the Applicable Margin for Base Rate Loans under the
Revolving Credit as from time to time in effect, minus (iii) .50% (computed on
the basis of a year of 360 days, for the actual number of days elapsed).
Interest on each Swing Loan shall be due and payable prior to such maturity on
the last day of each Interest Period applicable thereto and on the Revolving
Credit Termination Date.

(c) Requests for Swing Loans. The Borrower shall give the Administrative Agent
prior notice (which may be written or oral) no later than 1:00 p.m. (New York,
New York time) on the date upon which the Borrower requests that any Swing Loan
be made, of the amount and date of such Swing Loan, and the Interest Period
requested therefor. Subject to the terms and conditions hereof, the proceeds of
such Swing Loan shall be made available to the Borrower on the date so requested
at the offices of the Administrative Agent in New York, New York. Anything
contained in the foregoing to the contrary notwithstanding, (i) the obligation
of the Administrative Agent to make Swing Loans shall be subject to all of the
terms and conditions of this Agreement and (ii) the Administrative Agent shall
not be obligated to make more than one Swing Loan during any one day.

(d) Refunding Loans. In its sole and absolute discretion, the Administrative
Agent may at any time, on behalf of the Borrower (which hereby irrevocably
authorizes the Administrative Agent to act on its behalf for such purpose) and
with notice to the Borrower, request each Lender to make a Revolving Loan in the
form of a Base Rate Loan in an amount equal to such Lender’s Revolver Percentage
of the amount of the Swing Loans outstanding on the date such notice is given.
Unless an Event of Default described in Section 9.1(j) or 9.1(k) exists with
respect to the Borrower, regardless of the existence of any other Event of
Default, each Lender shall make the proceeds of its requested Revolving Loan
available to the Administrative Agent, in immediately available funds, at the
Administrative Agent’s principal office in New York, New York, before 1:00 p.m.
(New York, New York time) on the Business Day following the day such notice is
given. The proceeds of such Borrowing of Revolving Loans shall be immediately
applied to repay the outstanding Swing Loans.

(e) Participations. Additionally, Swingline Lender may, by written notice given
to the Lenders (or to any Lender that has failed to fund a Revolving Loan
pursuant to clause (d) above) on any Business Day, require such Lenders to
acquire participations in all or a portion of the Swing Loans outstanding. Each
Lender hereby absolutely and unconditionally agrees, within 1 Business Day after
receipt of such notice (and to the extent it has not already funded a Revolving
Loan in connection with the Swing Loans that are the subject of such notice
pursuant to clause (d) above), to pay to Administrative Agent, such Lender’s
Revolver Percentage of such Swing Loan or Loans. Each Lender shall comply with
its obligation under this Section by wire transfer of immediately

 

15



--------------------------------------------------------------------------------

available funds to the Administrative Agent. The purchase of participations in a
Swing Loan pursuant to this Section shall not relieve Borrower of any default in
the payment thereof. Each Lender that so purchases a participation in a Swing
Loan shall thereafter be entitled to receive its Revolver Percentage of each
payment of principal received on the Swing Loan and of interest received thereon
accruing from the date such Lender funded to the Administrative Agent its
participation in such Loan. The several obligations of the Lenders under this
Section shall be absolute, irrevocable and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Lender may have or have had against the
Borrower, any other Lender or any other Person whatsoever. Without limiting the
generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of the
Commitments of any Lender, and each payment made by a Lender under this Section
shall be made without any offset, abatement, withholding or reduction
whatsoever.

Section 1.15. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees, or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 13.16 shall be applied at such time or times as may
be determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent (other than in
its capacity as L/C Issuer and Swingline Lender) hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any L/C Issuer or Swingline Lender hereunder; third, to Cash Collateralize L/C
Issuer’s Fronting Exposure with respect to such Defaulting Lender; fourth, as
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by
Administrative Agent; fifth, if so determined by Administrative Agent and
Borrower, to be held in a Deposit Account controlled by Administrative Agent and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Revolving Loans under this Agreement
and (y) Cash Collateralize L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this

 

16



--------------------------------------------------------------------------------

Agreement; sixth, to the payment of any amounts owing to the Lenders, L/C Issuer
or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, L/C Issuer or Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (B) such Loans were made or the related Letters of
Credit and Swing Loans were issued at a time when the conditions set forth in
Section 7.1 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letters of Credit are held by the Lenders
pro rata in accordance with their respective Commitments without giving effect
to Section 1.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 1.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.1(a) for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive fees pursuant to
Section 2.1(b) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its pro rata share of the stated amount of
Letters of Credit for which it has provided Cash Collateral.

(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to Sections 1.15(a)(iii)(A) or 1.15(a)(iii)(B), Borrower shall (i) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant

 

17



--------------------------------------------------------------------------------

to Section 1.15(a)(iv), (ii) pay to each L/C Issuer and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (iii) not be required to pay
the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swing Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective pro rata shares (calculated without regard to such Defaulting
Lender’s Revolving Credit Commitment) but only to the extent that (A) the
conditions set forth in Section 7.1 are satisfied at the time of such
reallocation (and, unless Borrower shall have otherwise notified Administrative
Agent at such time, Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (B) such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
Section 1.15(a)(iv) cannot, or can only partially, be effected, Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
first, prepay Swing Loans in an amount equal to Swingline Lender’s Fronting
Exposure and second, Cash Collateralize L/C Issuer’s Fronting Exposure
(determined after giving effect to Section 1.15(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount. The Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grants to the Administrative Agent, for
the benefit of the L/C Issuer, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of L/C Obligations. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent and the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations (including, as to Cash Collateral

 

18



--------------------------------------------------------------------------------

provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(b) Defaulting Lender Cure. If Borrower, Administrative Agent, Swingline Lender,
and L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swing Loans to
be held pro rata by the Lenders in accordance with the Revolving Credit
Commitments (without giving effect to Section 1.15(a)(iv)), and reimburse each
such Lender for any costs of the type described in Section 1.11 incurred by any
Lender as a result of such purchase, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, i) Swingline Lender shall not be required to fund any Swing Loans unless
it is satisfied that it will have no Fronting Exposure after giving effect to
such Swing Loan and ii) no L/C Issuer shall be required to issue, extend, renew
or increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

 

SECTION 2. FEES.

Section 2.1. Fees. (a) Revolving Credit Commitment Fee. The Borrower shall pay
to the Administrative Agent for the ratable account of the Lenders in accordance
with their Revolver Percentages a commitment fee at the rate per annum equal to
the Applicable Margin (computed on the basis of a year of 360 days and the
actual number of days elapsed) on the average daily Unused Revolving Credit
Commitments. Such commitment fee shall be payable quarterly in arrears on the
second Business Day following each Quarterly Date in each year (commencing on
the first such date occurring after the date hereof) and on the Revolving Credit
Termination Date, unless the Revolving Credit Commitments are terminated in
whole on an earlier date, in which event the commitment fee for the period to
the date of such termination in whole shall be paid on the date of such
termination.

(b) Letter of Credit Fees. On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 1.2 hereof, the Borrower
shall pay to the L/C Issuer for its own account a fronting fee equal to 0.25% of
the face amount of (or of the increase in the face amount of) such Letter of
Credit. Quarterly in arrears, on

 

19



--------------------------------------------------------------------------------

the second Business Day following each Quarterly Date, commencing on the first
such date occurring after the date hereof, the Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Lenders in accordance with
their Revolver Percentages, a letter of credit fee at a rate per annum equal to
the Applicable Margin (computed on the basis of a year of 360 days and the
actual number of days elapsed) in effect during each day of such quarter applied
to the daily average face amount of Letters of Credit outstanding during such
quarter. In addition, the Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard issuance, drawing, negotiation, amendment,
assignment, and other administrative fees for each Letter of Credit as
established by the L/C Issuer from time to time.

(c) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the Borrower in a letter dated as of the Closing Date,
or as otherwise agreed to in writing between them.

(d) Audit Fees. The Borrower shall pay to the Administrative Agent for its own
use and benefit reasonable charges for audits of the Collateral performed by the
Administrative Agent or its agents or representatives in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits); provided, however, that in the absence of any
Default and Event of Default, the Borrower shall not be required to pay the
Administrative Agent for more than one (1) such audit per calendar year.

 

SECTION 3. PLACE AND APPLICATION OF PAYMENTS.

Section 3.1. Place and Application of Payments. All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 1:00 p.m. (New York, New York time) on the due date thereof at the office
of the Administrative Agent in New York, New York (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender or Lenders entitled thereto. Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be made in immediately available funds at the place
of payment without set-off or counterclaim. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests ratably to the Lenders and like
funds relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement. If the Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the assumption that the Borrower will make a scheduled
payment and such scheduled payment is not so made, each Lender shall, on demand,
repay to the Administrative Agent the amount distributed to such Lender together
with interest thereon in respect of each day during the period

 

20



--------------------------------------------------------------------------------

commencing on the date such amount was distributed to such Lender and ending on
(but excluding) the date such Lender repays such amount to the Administrative
Agent, at a rate per annum equal to: (i) from the date the distribution was made
to the date 2 Business Days after payment by such Lender is due hereunder, the
Federal Funds Rate for each such day and (ii) from the date 2 Business Days
after the date such payment is due from such Lender to the date such payment is
made by such Lender, the Base Rate in effect for each such day.

Anything contained herein to the contrary notwithstanding, all payments and
collections received in respect of the Secured Obligations and all proceeds of
the Collateral received, in each instance, by the Administrative Agent or any of
the Lenders after the occurrence and during the continuation of an Event of
Default, shall be remitted to the Administrative Agent and distributed as
follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event including all costs and expenses of a character which the Borrower has
agreed to pay the Administrative Agent under Section 13.15 hereof (such funds to
be retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in which
event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);

(b) second, to the payment of principal of and interest on the Swing Loans until
paid in full;

(c) third, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(d) fourth, on a pro rata basis, to (i) the payment of principal of the
Revolving Loans, (ii) the payment of unpaid Reimbursement Obligations,
(iii) Cash Collateralize any outstanding L/C Obligations pursuant to Section 9.4
hereof, and (iv) pay or Cash Collateralize Hedging Liability; provided, however,
that, notwithstanding anything to the contrary set forth above, in no event
shall any proceeds of any Collateral owned, or any guarantee provided, by
Borrower or any Guarantor under any Loan Document be applied to repay or Cash
Collateralize any Excluded Hedging Liability with respect to Borrower or such
Guarantor, and any guarantee or Collateral provided by Borrower or any Guarantor
that is not an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the guarantee of
Borrower or such Guarantor or the grant of such security interest became
effective may secure the Loans and other Obligations not constituting Hedging
Liabilities notwithstanding that the guarantee or Collateral of Borrower or such
Guarantor does not guaranty or secure any Hedging Liabilities;

(e) fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
secured by

 

21



--------------------------------------------------------------------------------

the Loan Documents (including, without limitation, Funds Transfer and Deposit
Account Liability) to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

(f) sixth, to the Second Lien Agent to the extent required by the Intercreditor
Agreement; and

(g) finally, to the Borrower or whoever else may be lawfully entitled thereto.

Section 3.2. Account Debit. The Borrower hereby irrevocably authorizes the
Administrative Agent to charge any of the Borrower’s deposit accounts maintained
with the Administrative Agent or its Affiliates for the amounts from time to
time necessary to pay any then due Obligations; provided that the Borrower
acknowledges and agrees that the Administrative Agent shall not be under an
obligation to do so and the Administrative Agent shall not incur any liability
to the Borrower or any other Person for the Administrative Agent’s failure to do
so.

 

SECTION 4. GUARANTIES AND COLLATERAL.

Section 4.1. Guaranties. The payment and performance of the Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability shall at all times
be guaranteed by each direct and indirect Domestic Subsidiary of the Borrower
(individually a “Guarantor” and collectively the “Guarantors”) pursuant to
Section 12 hereof or pursuant to one or more guaranty agreements in form and
substance acceptable to the Administrative Agent, as the same may be amended,
modified or supplemented from time to time (individually a “Guaranty” and
collectively the “Guaranties”).

Section 4.2. Collateral. The Obligations, Hedging Liability, and Funds Transfer
and Deposit Account Liability shall be secured to the extent provided herein and
in the Collateral Documents by (a) valid, perfected and enforceable Liens on all
right, title, and interest of the Borrower and the Guarantors in all capital
stock and other equity interests held by such Person in each of its Domestic
Subsidiaries, whether now owned or hereafter formed or acquired, and all
proceeds thereof, and (b) valid, perfected, and enforceable Liens on all right,
title, and interest of the Borrower and each Guarantor in all personal property,
fixtures, and to the extent provided in Section 4.3 hereof, real estate, whether
now owned or hereafter acquired or arising, and all proceeds thereof; provided,
however, that: (i) until an Event of Default has occurred and is continuing and
thereafter until otherwise required by the Administrative Agent or the Required
Lenders, Liens on local petty cash deposit accounts maintained by the Borrower
and the Guarantors in proximity to their operations need not be perfected
provided that the total amount on deposit at any one time not so perfected shall
not exceed $1,000,000 in the aggregate and Liens on payroll, withholding tax, or
tax trust or fiduciary accounts maintained by the Borrower and the Guarantors
need not be perfected provided the total amount on deposit at any time does not
exceed the current amount of their payroll liabilities, payroll taxes or other
wage and benefit liabilities, (ii) until an Event of Default has occurred and is
continuing and thereafter until otherwise required by the Administrative Agent
or the Required Lenders, Liens on vehicles which are subject to a certificate of
title law need not be perfected provided that the total value of such property
at any one time not so perfected shall not exceed $1,000,000 in the aggregate
and

 

22



--------------------------------------------------------------------------------

(iii) until an Event of Default has occurred and is continuing and thereafter
until otherwise required by the Administrative Agent or the Required Lenders,
Liens are not required to be granted or perfected on (A) Property of the
Borrower and the Guarantors (other than Property which is being pledged pursuant
to the Security Agreement) located outside of the United States of America or
Property as to which the grant or perfection of a Lien thereon would not be
governed by the laws of the United States of America or any State thereof,
provided that the aggregate net book value of such Property at any one time not
so encumbered does not exceed $1,000,000 in the aggregate and (B) goods in
transit outside of the United States of America in the ordinary course of
business. The Borrower and the Guarantors acknowledge and agree that each Lien
on the Collateral shall be granted by the Borrower and the Guarantors to the
Administrative Agent for the benefit of the Secured Parties and shall be a valid
and perfected first priority Lien subject only to Liens permitted by Section 8.8
hereof, in each case pursuant to one or more Collateral Documents from such
Persons, each in form and substance satisfactory to the Administrative Agent.

Section 4.3. Liens on Real Property. In the event that the Borrower or any
Guarantor owns or hereafter acquires any real property which, in the case of
hereafter acquired property (a) has a fair market value greater than $1,000,000,
or (b) is contiguous to the Borrower’s or such Guarantor’s operations and has a
fair market value greater than $500,000, the Borrower shall, or shall cause such
Guarantor to: (i) execute and deliver to the Administrative Agent a mortgage or
deed of trust in substantially the form of the Closing Date Mortgages (with such
modifications thereto as are necessary to comply with local law and custom and
are otherwise reasonably acceptable in form and substance to the Administrative
Agent) for the purpose of granting to the Administrative Agent (or a security
trustee therefor) a Lien on such real property to secure the Borrower’s
obligation to pay (or the applicable Guarantor’s obligation to pay, pursuant to
and in accordance with Section 12) the Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability; (ii) pay all taxes, costs, and expenses
incurred by the Administrative Agent in recording such mortgage or deed of
trust; and (iii) supply to the Administrative Agent, at the Borrower’s cost and
expense, a survey, environmental report, hazard insurance policy, appraisal
report, flood hazard determination certificates (and, if applicable, evidence of
flood insurance that is in compliance with applicable law), and a mortgagee’s
policy of title insurance from First American Title Insurance Company or such
other title insurer as shall be acceptable to the Administrative Agent insuring
the validity of such mortgage or deed of trust and its status as a first Lien
(subject to Liens permitted by this Agreement) on the real property encumbered
thereby and otherwise in form and substance acceptable to Administrative Agent
and such other instruments, documents, certificates, and opinions reasonably
required by the Administrative Agent in connection therewith. The Lenders
acknowledge that Carolina Starches, LLC and Penford Carolina, LLC shall not be
required to grant mortgages to the Administrative Agent in respect of the real
property owned and/or leased by them on the Closing Date.

Section 4.4. Further Assurances. The Borrower agrees that it shall, and shall
cause each Guarantor to, from time to time at the request of the Administrative
Agent or the Required Lenders, execute and deliver such documents and do such
acts and things as the Administrative Agent or the Required Lenders may
reasonably request in order to provide for or perfect or protect such Liens on
the Collateral. In the event the Borrower or any Guarantor forms or

 

23



--------------------------------------------------------------------------------

acquires any other Subsidiary after the date hereof, except as otherwise
provided in Sections 4.1 and 4.2 above, the Borrower shall promptly upon such
formation or acquisition cause such newly formed or acquired Subsidiary to
execute a Guaranty and such Collateral Documents as the Administrative Agent may
then require, and the Borrower shall also deliver to the Administrative Agent,
or cause such Subsidiary to deliver to the Administrative Agent, at the
Borrower’s cost and expense, such other instruments, documents, certificates,
and opinions reasonably required by the Administrative Agent in connection
therewith.

Section 4.5. Operating Accounts. The Borrower shall maintain all of its Deposit
Accounts with financial institutions selected by the Borrower and acceptable to
the Administrative Agent which financial institutions have entered, or will
enter, into acceptable account control agreements with the Administrative Agent
relating to such accounts to the extent required by Section 4.2 hereof.

 

SECTION 5. DEFINITIONS; INTERPRETATION.

Section 5.1. Definitions. The following terms when used herein shall have the
following meanings:

“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition after the date hereof.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or the Subsidiary is the surviving entity.

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

  Adjusted LIBOR       =    

LIBOR

        1 - Eurocurrency Reserve Percentage  

“Administrative Agent” means Rabobank and any successor pursuant to Section 11.7
hereof.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or

 

24



--------------------------------------------------------------------------------

other ownership interest of any other Person (other than as a limited partner of
such other Person) will be deemed to control such corporation or other Person;
provided further, however, that the term “Affiliate” shall exclude in any event
all Related Parties.

“Affiliated Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys-in-fact, and representatives of
such Person and of such Person’s Affiliates.

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

“AML Laws” is defined in Section 6.21(a) hereof.

“Anti-Corruption Laws” is defined in Section 6.21(e) hereof.

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
until the first Pricing Date, the rates per annum shown opposite Level III
below, and thereafter from one Pricing Date to the next the Applicable Margin
means the rates per annum determined in accordance with the following schedules:

 

LEVEL   

TOTAL LEVERAGE

RATIO FOR SUCH

PRICING DATE

  

APPLICABLE MARGIN
FOR

BASE RATE LOANS AND

REIMBURSEMENT

OBLIGATIONS SHALL BE:

   

APPLICABLE

MARGIN FOR

EURODOLLAR
LOANS AND

LETTER OF CREDIT
FEE SHALL BE:

   

APPLICABLE
MARGIN

FOR REVOLVING
CREDIT

COMMITMENT FEE

SHALL BE:

  IV   

Greater than 3.75 to 1.0

     2.50 %      3.50 %      0.45 %  III   

Less than or equal to 3.75 to 1.0, but greater than 3.00 to 1.0

     2.00 %      3.00 %      0.40 %  II   

Less than or equal to 3.00 to 1.0, but greater than 2.25 to 1.0

     1.50 %      2.50 %      0.35 %  I   

Less than or equal to 2.25

     1.00 %      2.00 %      0.30 % 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after August 31, 2014, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof. The
Applicable Margin shall be established based on the Total Leverage Ratio for the
most recently completed fiscal quarter and the Applicable Margin established on
a Pricing Date shall remain in effect until the next Pricing Date. If the
Borrower has not delivered its financial statements by

 

25



--------------------------------------------------------------------------------

the date such financial statements (and, in the case of the year-end financial
statements, audit report) are required to be delivered under Section 8.5 hereof,
until such financial statements and audit report are delivered, the Applicable
Margin shall be the highest Applicable Margin (i.e., the Total Leverage Ratio
shall be deemed to be greater than 3.75 to 1.0). If the Borrower subsequently
delivers such financial statements before the next Pricing Date, the Applicable
Margin established by such late delivered financial statements shall take effect
from the date of delivery until the next Pricing Date. In all other
circumstances, the Applicable Margin established by such financial statements
shall be in effect from the Pricing Date that occurs immediately after the end
of the fiscal quarter covered by such financial statements until the next
Pricing Date. Each determination of the Applicable Margin made by the
Administrative Agent in accordance with the foregoing shall be conclusive and
binding on the Borrower and the Lenders if reasonably determined.

“Application” is defined in Section 1.2(b) hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” is defined in Section 13.12(a)(v) hereof.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

“Base Rate” means, for any day, the highest of (a) the Prime Rate at such time,
(b) 1/2 of 1% in excess of the Federal Funds Rate at such time and (c) the LIBOR
Index Rate for a Eurodollar Loan with a one-month Interest Period commencing at
such time plus 1.0%. For the purposes of this definition, the LIBOR Index Rate
shall be determined using the LIBOR Index Rate as otherwise determined by
Administrative Agent in accordance with the definition of LIBOR Index Rate,
except that (x) if a given day is a Business Day, such determination shall be
made on such day (rather than two Business Days prior to the commencement of an
Interest Period) or (y) if a given day is not a Business Day, the LIBOR Index
Rate for such day shall be the rate determined by Administrative Agent pursuant
to preceding clause (x) for the most recent Business Day preceding such day.

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.3(a) hereof.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Revolver

 

26



--------------------------------------------------------------------------------

Percentages. A Borrowing is “advanced” on the day Lenders advance funds
comprising such Borrowing to the Borrower, is “continued” on the date a new
Interest Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loans to the other,
all as requested pursuant to Section 1.5(a) hereof. Borrowings of Swing Loans
are made by the Administrative Agent in accordance with the procedures set forth
in Section 1.14 hereof.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in New York, New York or Englewood,
Colorado, and, if the applicable Business Day relates to the advance or
continuation of, or conversion into, or payment of a Eurodollar Loan, on which
banks are open for dealing in U.S. Dollar deposits in the interbank market in
London, England.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

“Capital Lease” means any lease of Property, which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with or deliver to Administrative Agent, for the benefit of one or more
of L/C Issuer or Lenders, as collateral for the L/C Obligations or obligations
of Lenders to fund participations in respect of the L/C Obligations or Swing
Loans, cash or Deposit Account balances or, if Administrative Agent and each
applicable L/C Issuer shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to Administrative Agent and each applicable L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such Cash Collateral and other credit support.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines

 

27



--------------------------------------------------------------------------------

or directives thereunder or issued in connection therewith shall be deemed to be
a “Change in Law”, regardless of the date enacted, adopted or issued and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 40% or more of
the outstanding capital stock or other equity interests of the Borrower on a
fully-diluted basis, (b) the failure of individuals who are members of the board
of directors (or similar governing body) of the Borrower on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by either a majority of the Borrower’s shareholders or a
majority of the directors who were either directors on the Closing Date or
previously so approved) to constitute a majority of the board of directors (or
similar governing body) of the Borrower, or (c) any “Change of Control” (or
words of like import), as defined in (i) any Second Lien Related Documents or
(ii) any other agreement or indenture relating to any issue of Indebtedness for
Borrowed Money having an aggregate principal amount in excess of $5,000,000
shall occur.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

“Closing Date Mortgaged Properties” means, collectively, the following Premises,
each of which is owned or leased by the Borrower or a Domestic Subsidiary as of
the Closing Date: (i) Premises commonly known as 1088 W. Sunnyside Road, Idaho
Falls, Idaho, (ii) Premises commonly known as 1001 1st Street S.W., Cedar
Rapids, Iowa, (iii) Premises commonly known as 216 University Drive, Richland,
Washington and (iv) Premises commonly known as 3100 Willow Drive, Plover,
Wisconsin and 10995 State Highway 54 East, Wisconsin Rapids, Wisconsin.

“Closing Date Mortgages” means, collectively, each First Lien Mortgage, Security
Agreement, Assignment of Rents and Fixture Filing, each First Lien Deed of
Trust, Security Agreement, Assignment of Rents and Fixture Filing, each First
Lien Leasehold Mortgage, Security Agreement, Assignment of Rents and Fixture
Filing, and each First Lien Leasehold Deed of Trust, Security Agreement,
Assignment of Rents and Fixture Filing by the Borrower or the relevant Domestic
Subsidiary in favor of the Administrative Agent (or a security trustee therefor)
and encumbering a Closing Date Mortgaged Property.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral” means all properties, rights, interests, and privileges from time
to time over which a Lien has been or is intended to be granted to the
Administrative Agent, or any security trustee therefore, pursuant to any of the
Collateral Documents.

 

28



--------------------------------------------------------------------------------

“Collateral Account” is defined in Section 9.4 hereof.

“Collateral Documents” means the Mortgages, the Security Agreement and all other
mortgages, deeds of trust, security agreements, pledge agreements, assignments,
financing statements and other documents as shall from time to time secure or
relate to the Obligations, the Hedging Liability, and the Funds Transfer and
Deposit Account Liability or any part thereof.

“Commitment Amount Increase” is defined in Section 1.1(b) hereof.

“Commitments” means the Revolving Credit Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Controlled Account” means each Deposit Account that is subject to a valid and
perfected first priority Lien in favor of the Administrative Agent.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

“Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or any combination of the foregoing,
constitute an Event of Default.

“Defaulting Lender” means, subject to Section 1.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant

 

29



--------------------------------------------------------------------------------

to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under the United
States Bankruptcy Code or similar debtor relief laws, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrower, the L/C Issuer, and each Lender.

“Deposit Account” means a demand, time, savings, passbook, or similar account
maintained with an organization engaged in the business of banking, including
savings banks, savings and loan associations, credit unions, and trust
companies. Neither investment property nor accounts evidenced by an instrument
shall constitute a Deposit Account for purposes of this Agreement.

“Domestic Subsidiary” means each Subsidiary of the Borrower which is organized
under the laws of the United States of America or any state thereof.

“EBITDA” means, with reference to any period, Net Income from continuing
operations for such period plus (a) the sum of all amounts deducted in arriving
at such Net Income amount in respect of (i) Interest Expense for such period,
(ii) federal, state, and local income taxes for such period, and
(iii) depreciation of fixed assets and amortization of intangible assets for
such period, plus (b) cash distributions received from Joint Ventures not
otherwise included in Net Income, plus (minus) (c) any non-cash losses (gains)
but only to the extent such losses (gains) have not become a cash loss (or
gain), plus (d) non-cash stock compensation charges incurred in such period,
plus (minus) (e) any extraordinary or nonrecurring losses (gains) (including any
cash losses related to the unwinding of existing interest rate hedging
arrangements), plus (f) the aggregate amount of all severance charges incurred
by the Borrower in such period, provided the aggregate amount of such charges
that are added to EBITDA pursuant to this clause (f) shall not exceed $2,500,000
during the term of this Agreement, plus (g) the amount of all non- cash charges
incurred as a result of the accounting treatment of interest rate hedging
arrangements, minus (h) the amount of all non-cash gains resulting from the
accounting treatment of interest rate hedging arrangements, in each case
relating solely to continuing operations.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer, and

 

30



--------------------------------------------------------------------------------

(iii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any Guarantor or any of the Borrower’s or such Guarantor’s
Affiliates, Joint Ventures or Subsidiaries or, so long as no Event of Default
shall have occurred and be continuing, any of their respective suppliers,
customers or competitors; provided further that Administrative Agent shall be
under no duty to monitor or otherwise make any determinations with respect to
the foregoing proviso and the Administrative Agent shall not be liable for any
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever incurred or suffered
by any Person in connection with any compliance or non-compliance with the
foregoing proviso.

“Eligible Line of Business” means any business in which the Borrower and any
Subsidiary are engaged as of the date of this Agreement or any business which is
based upon or is an extension of such a business, including, without limitation,
any business that manufactures or markets (i) ingredients or ingredient systems
developed from starch or other form of carbohydrate, (ii) human or animal food,
(iii) ethanol or any other type of biofuel, or (iv) any other type of material
or chemical developed primarily from natural or renewable sources.

“Environmental Claim” means any investigation, notice, violation, demand,
action, suit, injunction, judgment, order, consent decree, penalty, fine, lien,
proceeding or claim (whether administrative, judicial or private in nature)
arising (a) pursuant to, or in connection with an actual or alleged violation
of, any Environmental Law, (b) in connection with a law relating to Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

“Environmental Law” means any Legal Requirement pertaining to (a) the protection
of health, safety and the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
Release, threatened Release, abatement, removal, remediation or handling of, or
exposure to, any Hazardous Material or (e) pollution (including any Release to
air, land, surface water or groundwater), and any amendment, rule, regulation,
order or directive issued thereunder by a recognized and legally authorized
entity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.3(b) hereof.

“Eurocurrency Reserve Percentage” means, with respect to any Borrowing of
Revolving Loans, the daily average for the applicable Interest Period of the
maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any supplemental, marginal, and emergency reserves) are imposed
during such Interest Period by the Board of Governors of the

 

31



--------------------------------------------------------------------------------

Federal Reserve System (or any successor) on “eurocurrency liabilities”, as
defined in such Board’s Regulation D (or in respect of any other category of
liabilities that includes deposits by reference to which the interest rate on
Revolving Loans is determined or any category of extensions of credit or other
assets that include loans by non-United States offices of any Lender to United
States residents), subject to any amendments of such reserve requirement by such
Board or its successor, taking into account any transitional adjustments
thereto. For purposes of this definition, the Revolving Loans shall be deemed to
be “eurocurrency liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions or offsets under Regulation D.

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

“Excluded Hedging Liability” means, with respect to Borrower or any Guarantor,
any Hedging Liability if, and to the extent that, all or a portion of the
guarantee of Borrower or such Guarantor of, or the grant by Borrower or such
Guarantor of a security interest to secure, such Hedging Liability (or any
guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of Borrower’s or such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of Borrower or such Guarantor
or the grant of such security interest would otherwise have become effective
with respect to such Hedging Liability but for Borrower’s or such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a
Hedging Liability arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Hedging Liability that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) taxes imposed on or measured by net income (however denominated),
franchise taxes, and branch profits taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 1.13) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 13.1, amounts with
respect to such taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) taxes attributable to such Recipient’s failure
to comply with Section 13.1(g), and (d) any U.S. federal withholding taxes
imposed under FATCA.

“Executive Order” is defined in Section 6.21(a) hereof.

 

32



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement, dated as of July 9, 2012 (as amended, restated, supplemented
or otherwise modified from time to time), by and among Borrower, the direct and
indirect Subsidiaries of Borrower from time to time party thereto, the lenders
from time to time party thereto and Bank of Montreal, a Canadian chartered bank
acting through its Chicago branch, as administrative agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
between the United States and another jurisdiction implementing the foregoing
(or any law, regulations or other official administrative interpretation
implementing such intergovernmental agreement).

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day for such transactions received by Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal paid in cash during such period with respect to
Indebtedness for Borrowed Money of the Borrower and its Subsidiaries plus
(b) Interest Expense paid in cash by the Borrower and its Subsidiaries for such
period plus (c) all Restricted Payments made by the Borrower during such period
in cash, but excluding the amount of all accrued dividends during such period,
plus (d) federal, state, and local income taxes paid or payable by the Borrower
and its Subsidiaries in cash during such period, minus (e) all federal, state
and local income tax refunds received by the Borrower and its Subsidiaries
during such period.

“Foreign Lender” means any Lender or Participating Lender that is not a U.S.
Person.

“Foreign Subsidiary” means each Subsidiary which (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof,
(b) conducts substantially all of its business outside of the United States of
America, and (c) has substantially all of its assets outside of the United
States of America.

“Free Cash Flow” means, with respect to any period, an amount equal to
(a) EBITDA of the Borrower and its Subsidiaries for such period minus (b) the
sum of (i) Capital Expenditures made by the Borrower and its Subsidiaries during
such period, (ii) payments of principal paid in cash during such period with
respect to Indebtedness for Borrowed Money of the Borrower and its Subsidiaries,
(iii) Interest Expense paid in cash by the Borrower and its Subsidiaries for
such period, and (iv) federal, state, and local income taxes paid in cash by the
Borrower and its Subsidiaries during such period, plus (c) all federal, state,
and local income tax refunds received by the Borrower and its Subsidiaries
during such period.

 

33



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s pro rata share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to
Swingline Lender, such Defaulting Lender’s pro rata share of outstanding Swing
Loans made by such Swingline Lender other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date:

(a) with respect to the Loans and Letters of Credit: (i) the principal of and
interest accrued to such date on the Loans and unpaid Reimbursement Obligations
(other than the contingent L/C Obligations) shall have been paid in full in
cash, (ii) all fees, expenses, and other amounts then due and payable (other
than the contingent L/C Obligations and other contingent amounts for which a
claim has not been made) shall have been paid in full in cash, (iii) the
Commitments shall have expired or irrevocably been terminated, and (iv) the
contingent L/C Obligations, if any, shall have been secured by: (A) the grant of
a first-priority, perfected Lien on cash in an amount at least equal to 105% of
the amount of such L/C Obligations or other collateral which is acceptable to
L/C Issuer in its sole discretion or (B) the issuance of a “back-to-back” letter
of credit in form and substance acceptable to L/C Issuer with an original face
amount at least equal to 105% of the amount of such L/C Obligations and issued
by an issuing bank satisfactory to L/C Issuer in its sole discretion;

(b) with respect to any Hedging Liability: (i) all termination payments, fees,
expenses, and other amounts then due and payable under the related Hedging
Agreements shall have been paid in full in cash; and (ii) all contingent amounts
which could be payable under the related Hedging Agreements shall have been
secured by: (A) the grant of a first-priority, perfected Lien on cash in an
amount at least equal to 105% of the amount of such contingent amounts or other
collateral which is acceptable to the applicable Hedge Provider or (B) the
issuance of a letter of credit in form and substance acceptable to the
applicable Hedge Provider and in an amount at least equal to 105% of the amount
of such contingent obligations and issued by an issuing bank reasonably
satisfactory to such applicable Hedge Provider; provided the amount of such
Hedging Liability shall be determined in accordance with Section 11.9; and

(c) with respect to any Funds Transfer and Deposit Account Liability: (i) all
termination payments, fees, expenses, and other amounts then due and payable
shall have been paid in full in cash; and (ii) all contingent amounts which
could be payable shall have been secured by: (A) the grant of a first-priority,
perfected Lien on cash in an amount at least equal to 105% of the amount of such
contingent amounts or other collateral which is acceptable to the applicable
Funds Transfer and Deposit Account Provider or (B) the issuance of a letter of
credit in form and substance acceptable to the applicable Funds Transfer and
Deposit Account Provider and in an amount at least equal to 105% of the amount
of such contingent obligations and issued by an issuing bank reasonably
satisfactory to such applicable Funds Transfer and Deposit Account Provider;
provided the amount of such Funds Transfer and Deposit Account Liability shall
be determined in accordance with Section 11.9.

 

34



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any Subsidiary owing to any of the Lenders, or any Affiliates of
such Lenders (each, a “Funds Transfer and Deposit Account Provider”), arising
out of (a) the execution or processing of electronic transfers of funds by
automatic clearing house transfer, wire transfer or otherwise to or from the
deposit accounts of the Borrower and/or any Subsidiary now or hereafter
maintained with any of the Lenders or their Affiliates, (b) the acceptance for
deposit or the honoring for payment of any check, draft or other item with
respect to any such deposit accounts, including any overdraft facility that is
solely ancillary to any of the foregoing, and (c) any credit card, purchase card
or other deposit, disbursement, and cash management services afforded to the
Borrower or any Subsidiary by any of such Lenders or their Affiliates.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.

“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
classified or regulated as “hazardous” or “toxic” or words of like import
pursuant to any Environmental Law and including, without limitation, asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof).

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

“Hedging Liability” means the liability of the Borrower or any Subsidiary to any
of the Lenders, or any Affiliates of such Lenders (each, a “Hedge Provider”), in
respect of any interest rate, foreign currency, and/or commodity swap, exchange,
cap, collar, floor, forward, future or

 

35



--------------------------------------------------------------------------------

option agreement, or any other similar interest rate, currency or commodity
hedging arrangement (each, a “Hedging Agreement”), including any overdraft
facility that is solely ancillary to any of the foregoing, as the Borrower or
such Subsidiary, as the case may be, may from time to time enter into with any
one or more of the Lenders or their Affiliates.

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to the consummation of such acquisition) by resolutions of the
Board of Directors of such Person or by similar action if such Person is not a
corporation, and as to which such approval has not been withdrawn.

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness of such Person for borrowed money, whether current or
funded, or secured or unsecured, (b) all indebtedness for the deferred purchase
price of Property or services, (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
Lender under such agreement in the event of a default are limited to
repossession or sale of such Property), (d) all indebtedness secured by a
purchase money mortgage or other Lien to secure all or part of the purchase
price of Property subject to such mortgage or Lien, (e) all obligations under
leases which shall have been or must be, in accordance with GAAP, recorded as
Capital Leases in respect of which such Person is liable as lessee, (f) any
indebtedness, whether or not assumed, secured by Liens on Property acquired by
such Person at the time of acquisition thereof, (g) any shares which are
expressed to be redeemable, (h) any liability in respect of any guarantee or
indemnity for any of the items referred to above, and (i) all indebtedness
secured by any Lien upon Property of such Person, whether or not such Person has
assumed or become liable for the payment of such indebtedness; it being
understood that the term “Indebtedness for Borrowed Money” shall not include
(x) trade payables arising in the ordinary course of business, (y) payroll
liabilities, payroll taxes and other wage and related benefits, and (z) any
liabilities with respect to any post-retirement benefits under a Welfare Plan.

“Indemnified Taxes” means (a) taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in clause (a) of this definition, Other Taxes.

“Intercreditor Agreement” means that Intercreditor Agreement dated as of the
Closing Date as entered into by and between the Administrative Agent, on behalf
of the Secured Parties, and the Second Lien Agent, on behalf of the Second Lien
Secured Parties, and consented to by the Borrower and Guarantors, as the same
may from time to time be amended, modified, supplemented, extended, renewed or
restated.

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

“Interest Period” is defined in Section 1.6 hereof.

 

36



--------------------------------------------------------------------------------

“Joint Venture” means an entity formed or acquired after the date of this
Agreement for which ownership, control and/or profits and losses are shared by
the Borrower or any Subsidiary with a third party pursuant to a written
agreement, in each case to the extent the Borrower’s or such Subsidiary’s equity
interest therein is permitted by Section 8.9(h) hereof.

“L/C Disbursement” means a payment made by L/C Issuer pursuant to a Letter of
Credit.

“L/C Issuer” means the Administrative Agent, any Affiliate of the Administrative
Agent, or any other Lender requested by the Borrower and approved by the
Administrative Agent in its sole discretion with respect to any Letter of
Credit.

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

“L/C Sublimit” means $20,000,000 as reduced pursuant to the terms hereof.

“Legal Requirement” means any applicable treaty, convention, statute, law,
regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree or other requirement of any governmental
authority, whether federal, state, or local whether in effect as of the date of
this Agreement or hereafter.

“Lenders” means and includes Rabobank and the other financial institutions from
time to time party to this Agreement, including each party that becomes a lender
hereunder pursuant to Section 1.1(b) hereof and each assignee Lender pursuant to
Section 13.12 hereof (other than any Person that ceases to be a party hereto
pursuant to an Assignment and Acceptance).

“Lending Office” is defined in Section 10.4 hereof.

“Letter of Credit” is defined in Section 1.2(a) hereof.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
provided that if the LIBOR Index Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement, and (b) if the LIBOR
Index Rate cannot be determined, the arithmetic average of the rates of interest
per annum at which deposits in U.S. Dollars in immediately available funds are
offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing,
provided that if such average rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“LIBOR Index Rate” means, for any Interest Period, the rate per annum for
deposits in U.S. Dollars for a period equal to such Interest Period, which
appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the day
two (2) Business Days before the commencement of such Interest Period.

 

37



--------------------------------------------------------------------------------

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the ICE Benchmark Administration as
the information vendor for the purpose of displaying the London interbank
offered rate for U.S. Dollar deposits).

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a Base
Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of Loan
hereunder.

“Loan Documents” means this Agreement, the Notes, the Applications, the
Collateral Documents, the Guaranties, the Intercreditor Agreement and each other
instrument or document to be delivered hereunder or thereunder or otherwise in
connection therewith.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of the Borrower or of the Borrower and its Subsidiaries
taken as a whole, (b) a material impairment of the ability of the Borrower or
any Subsidiary to perform its material obligations under any Loan Document or
(c) a material adverse effect upon (i) the legality, validity, binding effect or
enforceability against the Borrower or any Subsidiary of any Loan Document or
the rights and remedies of the Administrative Agent and the Lenders thereunder
or (ii) the perfection or priority of any Lien granted under any Collateral
Document.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuers in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means, collectively, each Closing Date Mortgage and any other
mortgages or deeds of trust or similar agreement delivered to the Administrative
Agent pursuant to Section 4.3 hereof, in each case, as the same may be amended,
modified, supplemented or restated from time to time.

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, and (b) the net income (or net loss) of any
Person (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries has an equity interest in, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries during such period.

 

38



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means and includes the Revolving Notes and the Swing Note.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired and including interest, fees, and expenses
that accrue after the commencement by or against Borrower or any Guarantor of
any proceeding under any bankruptcy or insolvency law, regardless of whether
such interest, fees, and expenses are allowed or allowable in whole or in part
as a claim in such proceeding.

“OFAC” is defined in Section 6.21(b)(i) hereof.

“OFAC Event” means the event specified in Section 8.23 hereof.

“OFAC List” is defined in Section 6.21(b)(iv) hereof.

“Other Connection Taxes” means, with respect to any Recipient, taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.13).

“Participating Interest” is defined in Section 1.2(d) hereof.

“Participating Lender” is defined in Section 1.2(d) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

(a) the Acquired Business is in an Eligible Line of Business and has its primary
operations within the United States of America;

 

39



--------------------------------------------------------------------------------

(b) the Acquisition shall not be a Hostile Acquisition, unless otherwise
approved by the Administrative Agent;

(c) the financial statements of the Acquired Business shall have been audited by
one of the “Big Four” accounting firms or by another independent accounting firm
of national or regional repute or otherwise reasonably satisfactory to the
Administrative Agent, or if such financial statements have not been audited by
such an accounting firm, (i) such financial statements shall have been approved
by the Administrative Agent and (ii) the Acquired Business has undergone a
successful review by an accounting firm acceptable to the Administrative Agent
as part of the Borrower’s due diligence on the Acquisition;

(d) (i) the Total Consideration for any Acquisition of an Acquired Business
organized in the United States, when taken together with the Total Consideration
for all Acquired Businesses acquired during the immediately preceding 12-month
period (other than the acquisition of Gum Technology Corporation), does not
exceed $55,000,000 in the aggregate (or $110,000,000 so long as the amount in
excess of $55,000,000 is funded solely with Second Lien Loans and/or the cash
proceeds of the issuance and sale of equity securities of the Borrower on terms
acceptable to the Administrative Agent) and the Total Consideration paid for all
Permitted Acquisitions made after the Closing Date does not exceed $110,000,000
in the aggregate;

(e) the Borrower shall have notified the Administrative Agent and Lenders not
less than 30 days prior to any such Acquisition and furnished to the
Administrative Agent and Lenders at such time reasonable details as to such
Acquisition (including sources and uses of funds therefor), and 3-year
historical financial information and 3-year pro forma financial forecasts of the
Acquired Business on a stand alone basis, as well as of the Borrower on a
consolidated basis after giving effect to the Acquisition and covenant
compliance calculations reasonably satisfactory to the Administrative Agent;

(f) if a new Subsidiary is formed or acquired as a result of or in connection
with the Acquisition, the Borrower shall have complied with the requirements of
Section 4 hereof in connection therewith;

(g) the Borrower shall have delivered to the Administrative Agent a completed
officer’s certificate of the Borrower certifying that, after giving effect to
such Acquisition, (i) no Default or Event of Default shall exist, (ii) the
Borrower and its Subsidiaries would be in pro forma compliance with the
financial covenants set forth in Section 8.22 measured as of the last day of the
immediately preceding fiscal quarter for which financial statements have been
delivered to Administrative Agent, (iii) the Borrower would be in compliance on
a pro forma basis with Section 8.22(a) hereof by more than 0.25 to 1.0 measured
as of the last day of the immediately preceding fiscal quarter for which
financial statements have been delivered to Administrative Agent; and

(h) after giving effect to the Acquisition, the amount of the Unused Revolving
Credit Commitments shall be not less than $15,000,000.

 

40



--------------------------------------------------------------------------------

“Permitted Transactions” means the transactions contemplated by the Cure Right
pursuant to Section 9.7 of this Agreement.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Sections 412, 430, 431 or 432 of
the Code that either (a) is maintained by a member of the Controlled Group for
employees of a member of the Controlled Group or (b) is maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

“Premises” means the real property owned or leased by the Borrower or any
Subsidiary, including without limitation, the real property and improvements
thereon owned by the Borrower or any Subsidiary subject to the Lien of the
Mortgages or any other Collateral Documents.

“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal as the “prime rate” for such day and if the Wall Street Journal does not
publish such rate on such day then such rate as most recently published prior to
such day.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

“Qualified ECP Guarantor” means, in respect of any Hedging Liability, Borrower
and each Guarantor that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Hedging Liability or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Dates” means the last Business Day of March, June, September, and
December of each year through the Revolving Credit Termination Date.

“Rabobank” is defined in the introductory paragraph of this Agreement.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

“Recipient” means (a) Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.

 

41



--------------------------------------------------------------------------------

“Reimbursement Obligation” is defined in Section 1.2(c) hereof.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material in any
manner or quantity contrary to, or otherwise potentially giving rise to
liability under, any Environmental Law.

“Required Lenders” means, as of the date of determination thereof, two or more
non-affiliated Lenders whose outstanding Loans and interests in Letters of
Credit and Unused Revolving Credit Commitments as of such date constitute more
than 50% of the sum of the total outstanding Loans, interests in Letters of
Credit and Unused Revolving Credit Commitments of the Lenders as of such date;
provided the outstanding Loans, interests in Letters of Credit and Unused
Revolving Credit Commitments of any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Restricted Payments” is defined in Section 8.12.

“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through participation interests in Reimbursement
Obligations) of the aggregate principal amount of all Revolving Loans, Swing
Loans and L/C Obligations then outstanding.

“Revolving Credit” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 1.1 and 1.2 hereof.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, or in the Assignment and Acceptance pursuant to which such Lender
becomes a party hereto, as the same may be reduced or modified at any time or
from time to time pursuant to the terms hereof. The Borrower and the Lenders
acknowledge and agree that the Revolving Credit Commitments of the Lenders
aggregate $145,000,000 on the date hereof.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Loans at such time.

“Revolving Credit Termination Date” means August 1, 2019, or such earlier date
on which the Revolving Credit Commitments are terminated in whole pursuant to
Section 1.12, 9.2 or 9.3 hereof.

 

42



--------------------------------------------------------------------------------

“Revolving Loan” is defined in Section 1.1 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

“Revolving Note” is defined in Section 1.10 hereof.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

“Sanctioned Country” is defined in Section 6.21(b)(v) hereof.

“Sanctioned Person” is defined in Section 6.21(b) hereof.

“Sanctions” is defined in Section 6.21(b)(i) hereof

“Second Lien Agent” means Rabobank, in its separate capacity as the
“Administrative Agent” under, and as such term is defined in, the Second Lien
Credit Agreement (as in effect on the Closing Date) on behalf and for the
benefit of the Second Lien Lenders under the Second Lien Credit Agreement, and
also means any successor “Administrative Agent” appointed pursuant to the Second
Lien Credit Agreement.

“Second Lien Availability Termination Date” means the earlier of (a) the
eighteen month anniversary of the Closing Date, or (b) the date that the
Borrower has borrowed all Second Lien Loans available under the Second Lien
Credit Agreement.

“Second Lien Credit Agreement” means that Delayed Draw Term Loan Credit
Agreement dated as of the Closing Date by and among Borrower, as borrower,
Guarantors, as guarantors, the Second Lien Lenders and the Second Lien Agent, on
behalf and for the benefit of the Second Lien Secured Parties, as the same may
from time to time be amended, modified, supplemented, restated, or refinanced in
accordance with, and subject to the terms and conditions of, the Intercreditor
Agreement.

“Second Lien Indebtedness” means the “Obligations”, as such term is defined in
the Second Lien Credit Agreement.

“Second Lien Lenders” means each institutional lender or other Person as shall
from time to time be a “Lender” under, as defined in and for purposes of the
Second Lien Credit Agreement.

“Second Lien Loans” means the second lien delayed draw term loans in the
aggregate principal amount not exceeding $25,000,000 which may be advanced from
time to time by the Second Lien Lenders to Borrower under and pursuant to the
Second Lien Credit Agreement and the other Second Lien Related Documents,
including the Intercreditor Agreement.

“Second Lien Related Documents” means the Second Lien Credit Agreement, the
promissory notes, if any, issued by Borrower in favor of the Second Lien
Lenders, the Second Lien Security Documents and any and all other agreements,
documents and instruments executed and delivered by or on behalf of or in
support of Borrower or any Guarantor to the Second Lien Agent or any other
Second Lien Secured Party or their respective authorized designee

 

43



--------------------------------------------------------------------------------

evidencing or otherwise relating to the Second Lien Loans to be made pursuant to
the Second Lien Credit Agreement, as the same may from time to time be amended,
modified, supplemented, extended, renewed or restated in accordance with, and
subject to the terms and conditions of, the Intercreditor Agreement.

“Second Lien Secured Parties” means, collectively, the Second Lien Agent and the
Second Lien Lenders.

“Second Lien Security Documents” means collectively, each of the mortgages,
deeds of trust, security agreements, pledge agreements, grants of security
interest in intellectual property assets, Form UCC-1 financing statements and
such other agreements, assignments, documents and instruments from time to time
executed and delivered by Borrower or any Guarantor granting, assigning or
transferring or otherwise evidencing or relating to any Lien granted, assigned
or transferred to the Second Lien Agent (or its designee or agent), on behalf
and for the benefit of the Second Lien Secured Parties, to secure the Second
Lien Indebtedness, as the same may from time to time be amended, modified,
supplemented or restated in accordance with, and subject to the terms and
conditions of, the Intercreditor Agreement.

“Secured Obligations” means, collectively, the Obligations, the Hedging
Liability and the Funds Transfer and Deposit Account Liability.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Swingline Lender, and each Lender or Affiliate of a Lender
to which Borrower or any Subsidiary has any Hedging Liability or any Funds
Transfer and Deposit Account Liability.

“Security Agreement” means that certain First Lien Security Agreement dated the
date of this Agreement among the Borrower and the Guarantors and the
Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time.

“Subordinated Debt” means Indebtedness for Borrowed Money owing to any Person on
terms and conditions, and in such amounts, acceptable to the Administrative
Agent and the Required Lenders and which is subordinated in right of payment to
the prior payment in full of the Obligations pursuant to written subordination
provisions approved in writing by the Administrative Agent and the Required
Lenders.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization, provided, however, that
a Joint Venture shall not be considered a Subsidiary. Unless otherwise expressly
noted herein, the term “Subsidiary” means a Subsidiary of the Borrower or of any
of its direct or indirect Subsidiaries.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.14 hereof.

“Swing Line Sublimit” means $7,500,000, as reduced pursuant to the terms hereof.

 

44



--------------------------------------------------------------------------------

“Swing Loan” and “Swing Loans” each is defined in Section 1.14 hereof.

“Swing Note” is defined in Section 1.10 hereof.

“Swingline Lender” means Rabobank, in its capacity as lender of Swing Loans
hereunder, or any other Lender selected by Rabobank that shall agree with
Administrative Agent to act as Swingline Lender.

“Total Consideration” means the total amount (but without duplication) of
(a) cash paid in connection with any Acquisition, plus (b) indebtedness payable
to the seller in connection with such Acquisition, plus (c) the fair market
value of any equity securities, including any warrants or options therefor,
delivered in connection with any Acquisition, plus (d) the present value of
covenants not to compete entered into in connection with such Acquisition or
other future payments which are required to be made over a period of time and
are not contingent upon the Borrower or its Subsidiary meeting financial
performance objectives (exclusive of salaries paid in the ordinary course of
business) (discounted at the Base Rate), but only to the extent not included in
clause (a), (b) or (c) above, plus (e) the amount of indebtedness assumed in
connection with such Acquisition.

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries at such time, plus (b) all Indebtedness for
Borrowed Money of any other Person which is directly or indirectly guaranteed by
the Borrower or any of its Subsidiaries or which the Borrower or any of its
Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which the Borrower or any of its Subsidiaries has
otherwise assured a creditor against loss, plus (c) the maximum amount available
to be drawn under all letters of credit issued for the account of such Person
and all unpaid drawings in respect of such letters of credit.

“Total Leverage Ratio” is defined in Section 8.22 hereto.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of all Revolving Loans, Swing Loans and L/C Obligations,
provided that the aggregate principal amount of Swing Loans outstanding from
time to time shall not be included in such calculation for purposes of computing
the commitment fee under Section 2.1(a) hereof.

“USA PATRIOT Act” is defined in Section 6.21(a) hereof.

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

45



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

“Withholding Agent” means Borrower, any Guarantor and Administrative Agent.

Section 5.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereto”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to New York,
New York, time unless otherwise specifically provided. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement.

Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made. No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

 

46



--------------------------------------------------------------------------------

SECTION 6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:

Section 6.1. Organization and Qualification. The Borrower is duly organized,
validly existing, and in good standing as a corporation under the laws of the
State of Washington. The Borrower has full and adequate power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect.

Section 6.2. Subsidiaries. Each Subsidiary is duly incorporated (or otherwise
organized if such Subsidiary is not a corporation), validly existing and in good
standing (to the extent the concept of good standing is applicable) under the
laws of the jurisdiction in which it is incorporated or organized, as the case
may be, has full and adequate power to own its Property and conduct its business
as now conducted, and is duly licensed or qualified and in good standing (to the
extent the concept of good standing is applicable in such jurisdiction) in each
jurisdiction in which the nature of the business conducted by it or the nature
of the Property owned or leased by it requires such licensing or qualifying,
except where the failure to do so would not have a Material Adverse Effect.
Schedule 6.2 hereto identifies each Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Borrower and its other Subsidiaries and, if such percentage is not
100% (excluding, if applicable, directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and outstanding.
All of the outstanding shares of capital stock and other equity interests of
each Subsidiary are validly issued and outstanding and fully paid and
nonassessable and all such shares and other equity interests indicated on
Schedule 6.2 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or such Subsidiary free and clear of
all Liens other than the Liens granted in favor of the Administrative Agent
pursuant to the Collateral Documents. There are no outstanding commitments or
other obligations of any Subsidiary to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Subsidiary.

Section 6.3. Authority and Validity of Obligations. The Borrower has full right
and authority to enter into this Agreement and the other Loan Documents executed
by it, to make the borrowings herein provided for or under the other Loan
Documents, to issue the Notes in evidence thereof, to grant to the
Administrative Agent the Liens described in the Collateral Documents, and to
perform all of its obligations hereunder and under the other Loan Documents
executed by it. Each Subsidiary has full right and authority to enter into the
Loan Documents executed by it, to guarantee the Obligations, Hedging Liability,
and Funds Transfer and Deposit Account Liability, to grant to the Administrative
Agent the Liens described in the Collateral Documents executed by such Person,
and to perform all of its obligations under the Loan Documents executed by it.
The Loan Documents delivered by the Borrower and its Subsidiaries

 

47



--------------------------------------------------------------------------------

have been duly authorized, executed, and delivered by such Persons and
constitute valid and binding obligations of the Borrower and its Subsidiaries
enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by the Borrower or any
Subsidiary of any of the matters and things herein or therein provided for,
(a) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon the Borrower or any
Subsidiary or any provision of the organizational documents (e.g., charter,
articles of incorporation or by-laws, articles of association or operating
agreement, partnership agreement, or other similar document) of the Borrower or
any Subsidiary, (b) contravene or constitute a default under any covenant,
indenture or agreement of or affecting the Borrower or any Subsidiary or any of
its Property, in each case where such contravention or default, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or (c) result in the creation or imposition of any Lien on any Property of the
Borrower or any Subsidiary other than the Liens granted in favor of the
Administrative Agent pursuant to the Collateral Documents.

Section 6.4. Use of Proceeds; Margin Stock. The Borrower shall use the proceeds
of the Loans to refinance indebtedness under the Existing Credit Agreement, for
general corporate working capital purposes, to finance acquisitions and capital
expenditures, to fund certain fees and expenses associated with the negotiation,
documentation, closing and syndication of the credit facilities provided to the
Borrower under the Loan Documents and the Second Lien Related Documents and for
such other legal and proper purposes as are consistent with all applicable laws.
Neither the Borrower nor any Subsidiary is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan or any other extension of
credit made hereunder will be used to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock. Margin stock (as hereinabove defined) constitutes less than 25% of
the assets of the Borrower and its Subsidiaries which are subject to any
limitation on sale, pledge or other restriction hereunder. The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 6.5. Financial Reports. The consolidated balance sheet of the Borrower
and its Subsidiaries as of August 31, 2013, and the related consolidated
statements of income, retained earnings and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
which financial statements are accompanied by the audit report of KPMG, LLP,
independent public accountants, and the unaudited interim consolidated

 

48



--------------------------------------------------------------------------------

balance sheet of the Borrower and its Subsidiaries as of February 28, 2014, and
the related consolidated statements of income, retained earnings and cash flows
of the Borrower and its Subsidiaries for the 6 months then ended, heretofore
furnished to the Administrative Agent and the Lenders, fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as at said
dates and the consolidated results of their operations and cash flows for the
periods then ended in conformity with GAAP applied on a consistent basis and
disclose or reflect all its actual and contingent liabilities at that date.
Neither the Borrower nor any Subsidiary has contingent liabilities which are
material to it other than as indicated on such financial statements or, with
respect to future periods, on the financial statements furnished pursuant to
Section 8.5 hereof.

Section 6.6. No Material Adverse Change. Since August 31, 2013, there has been
no Material Adverse Effect.

Section 6.7. Full Disclosure. The statements and information furnished to the
Administrative Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby or by the other Loan
Documents do not contain any untrue statements of a material fact or omit a
material fact necessary to make the material statements contained herein or
therein not misleading, the Administrative Agent and the Lenders acknowledging
that as to any projections furnished to the Administrative Agent and the
Lenders, the Borrower only represents that the same were prepared on the basis
of information and estimates the Borrower believed to be reasonable.

Section 6.8. Trademarks, Franchises, and Licenses. The Borrower and its
Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person which could reasonably be expected
to have a Material Adverse Effect.

Section 6.9. Governmental Authority and Licensing. The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, and local governmental authorities, if any, necessary to conduct their
businesses, in each case where the failure to obtain or maintain the same could
reasonably be expected to have a Material Adverse Effect. No investigation or
proceeding which, if adversely determined, could reasonably be expected to
result in revocation or denial of any material license, permit or approval is
pending or, to the knowledge of the Borrower, threatened.

Section 6.10. Good Title. The Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of the Borrower and its Subsidiaries
furnished to the Administrative Agent and the Lenders (except for sales of
assets in the ordinary course of business), subject to no Liens other than such
thereof as are permitted by Section 8.8 hereof.

 

49



--------------------------------------------------------------------------------

Section 6.11. Litigation and Other Controversies. Except as disclosed in filings
with the Securities and Exchange Commission made by the Borrower before the
Closing Date or which are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and as to
which adequate reserves established in accordance with GAAP have been provided,
there is no litigation or governmental or arbitration proceeding or labor
controversy pending, nor to the knowledge of the Borrower threatened, against
the Borrower or any Subsidiary or any of its Property which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 6.12. Taxes. All tax returns required to be filed by the Borrower or any
Subsidiary in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees, and other governmental charges upon the Borrower or any
Subsidiary or upon any of its Property, income or franchises, which are shown to
be due and payable in such returns, have been paid, except such taxes,
assessments, fees and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided. The Borrower does not know of any proposed
additional tax assessment against it or its Subsidiaries for which adequate
provisions in accordance with GAAP have not been made on their accounts.
Adequate provisions in accordance with GAAP for taxes on the books of the
Borrower and each Subsidiary have been made for all open years, and for its
current fiscal period.

Section 6.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by the Borrower or any
Subsidiary of any Loan Document, except for such approvals which have been
obtained prior to the date of this Agreement and remain in full force and
effect.

Section 6.14. Affiliate Transactions. Neither the Borrower nor any Subsidiary is
a party to any contracts or agreements with any of its Affiliates (other than
with Wholly-owned Subsidiaries) on terms and conditions which are less favorable
to the Borrower or such Subsidiary than would be usual and customary in similar
contracts or agreements between Persons not affiliated with each other, provided
that the foregoing shall not apply to any Permitted Transaction.

Section 6.15. Investment Company. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

Section 6.16. ERISA. The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of and is in
compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. Except as disclosed in the Borrower’s Form 10-K dated for
the fiscal year ended August 31, 2013, neither the Borrower nor any Subsidiary
has any contingent liabilities with respect to any post-retirement benefits
under a Welfare Plan, other than liability for continuation coverage described
in article 6 of Title I of ERISA.

 

50



--------------------------------------------------------------------------------

Section 6.17. Compliance with Laws. (a) The Borrower and its Subsidiaries are in
compliance with the requirements of all federal, state and local laws, rules and
regulations applicable to or pertaining to their Property or business operations
(including, without limitation, the Occupational Safety and Health Act of 1970,
the Americans with Disabilities Act of 1990, and laws and regulations
establishing quality criteria and standards for air, water, land and toxic or
hazardous wastes and substances), where any such non-compliance, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(b) Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters, individually or in the
aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, the Borrower represents and warrants that:

(i) the Borrower and its Subsidiaries, and each of the Premises, comply in all
material respects with all applicable Environmental Laws;

(ii) the Borrower and its Subsidiaries have obtained all governmental approvals
required for their operations and each of the Premises by any applicable
Environmental Law;

(iii) the Borrower and its Subsidiaries have not, and the Borrower has no
knowledge of any other Person who has, caused any Release, threatened Release or
unlawful disposal of any Hazardous Material at, on, about, or off any of the
Premises in any material quantity, which could reasonably be expected to have a
Material Adverse Effect, and, to the knowledge of the Borrower, none of the
Premises are adversely affected by any Release, threatened Release or unlawful
disposal of a Hazardous Material originating or emanating from any other
property;

(iv) to the Borrower’s knowledge, none of the Premises contain and have
contained any: (l) underground storage tank, which could reasonably be expected
to have a Material Adverse Effect, (2) material amounts of asbestos containing
building material, which could reasonably be expected to have a Material Adverse
Effect, (3) landfills or dumps, (4) hazardous waste management facility as
defined pursuant to RCRA or any comparable state law or any Environmental Law of
any jurisdiction in which any of the Borrower’s or Subsidiary’s assets are
located, or (5) site on or nominated for the National Priority List promulgated
pursuant to CERCLA or any state remedial priority list promulgated or published
pursuant to any comparable state law;

(v) the Borrower and its Subsidiaries have not used a material quantity of any
Hazardous Material and have conducted no Hazardous Material Activity at any of
the Premises, in each case, except in compliance with Environmental Laws;

(vi) the Borrower and its Subsidiaries have no material liability for response
or corrective action, natural resource damage or other harm pursuant to CERCLA,
RCRA or any comparable state law or any Environmental Law of any jurisdiction in
which any of the Borrower’s or Subsidiary’s assets are located;

 

51



--------------------------------------------------------------------------------

(vii) the Borrower and its Subsidiaries are not subject to, have no notice or
knowledge of and are not required to give any notice of any Environmental Claim
involving the Borrower or any Subsidiary or any of the Premises, and there are
no conditions or occurrences at any of the Premises which could reasonably be
anticipated to form the basis for an Environmental Claim against the Borrower or
any Subsidiary or such Premises which it adversely determined would have a
Material Adverse Effect;

(viii) none of the Premises are subject to any, and the Borrower has no
knowledge of any imminent restriction on the ownership, occupancy, use or
transferability of the Premises in connection with any (1) Environmental Law or
(2) Release, threatened Release or disposal of a Hazardous Material; and

(ix) there are no conditions or circumstances at any of the Premises which pose
an unreasonable risk to the environment or the health or safety of Persons.

Notwithstanding any other provision of this Agreement, this Section 6.17(b)
shall not apply to the extent that: (i) neither Borrower nor any of its
Subsidiaries has any ownership interest in a particular Premises; (ii) such
Premises are not within the care, custody or control of either the Borrower or
any of its Subsidiaries; (iii) neither the Borrower nor any of its Subsidiaries
has conducted or authorized any Hazardous Material Activity on or at such
Premises; and (iv) neither the Borrower nor any of its Subsidiaries has caused
or contributed to any Environmental Claim related to such Premises.

Section 6.18. Other Agreements. Neither the Borrower nor any Subsidiary is in
default under the terms of any covenant, indenture or agreement of or affecting
such Person or any of its Property, which default if uncured could reasonably be
expected to have a Material Adverse Effect.

Section 6.19. Solvency. The Borrower and its Subsidiaries are solvent, able to
pay their debts as they become due, and have sufficient capital to carry on
their business and all businesses in which they are about to engage.

Section 6.20. No Default. No Default or Event of Default has occurred and is
continuing.

 

52



--------------------------------------------------------------------------------

Section 6.21. AML Laws and Anti-Corruption Laws. (a) Neither the Borrower nor
any of its Subsidiaries is and to its knowledge none of its Affiliates is in
violation of any law, statute, regulation, order, executive order, or rule of
any jurisdiction or governmental authority relating to terrorism or money
laundering (collectively, “AML Laws”), including, but not limited to, Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001 (the
“Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (“USA PATRIOT Act”);

(b) Neither the Borrower nor any of its Subsidiaries is and to its knowledge no
Affiliate or broker or other agent of any of the Borrower or any of its
Subsidiaries acting or benefiting in any capacity in connection with the Loans
is any of the following (each a “Sanctioned Person”):

(i) a person that is listed in the annex to, or is otherwise subject of, or a
person owned or controlled by, or acting for or on behalf of, any person that is
listed in the annex to, or is otherwise the subject of, the provisions of the
Executive Order or any sanctions or trade embargoes administered or enforced by
the U.S. Treasury Department Office of Foreign Asset Control (“OFAC”), the U.S.
Department of State, the United Nations Security Council, Her Majesty’s Treasury
of the United Kingdom, the Netherlands or the European Union (collectively,
“Sanctions”);

(ii) a person with which the Lender is prohibited from dealing or otherwise
engaging in any transaction by any applicable AML Law;

(iii) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order or other applicable OFAC
regulations;

(iv) a person that is (1) named as a “specially designated national” or “blocked
person” on the most current list published by OFAC at its official website,
currently available at www.treas.gov/offices/enforcement/ofac/ or any
replacement website or other replacement official publication of such list (the
“OFAC List”) or (2) similarly designated in any comparable list published by any
governmental authority of the European Union or the Netherlands; or

(v) a person located, organized or resident in a country or territory that is,
or whose government is, the subject of Sanctions including, without limitation,
Cuba, Iran, North Korea, Sudan, and Syria (each such country or territory is a
“Sanctioned Country”), or a person that is owned or controlled by any such
Person described in this clause (v);

(c) Neither the Borrower nor any of its Subsidiaries is and to its knowledge no
broker or other agent of any of the Borrower or any of its Subsidiaries acting
in any capacity in connection with the Loans (A) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Sanctioned Person, (B) deals in, or otherwise engages
in any transaction relating to, any property or interests in property that would
result in a violation of Sanctions by such Person, or (C) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any applicable AML Law;

 

53



--------------------------------------------------------------------------------

(d) No part of the proceeds of any Loan will be used (or otherwise lent,
contributed, or made available), directly or indirectly, (A) to fund any
activities or business of or with any person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or (B) for any payments to any Sanctioned Person, any subsidiary or
joint venture partner of such person, or any governmental official, or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of Sanctions or
the United States Foreign Corrupt Practices Act of 1977, as amended;

(e) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure, compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with all laws, rules, and
regulations of any jurisdiction applicable to the Borrower or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption
(“Anti-Corruption Laws”) and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

 

SECTION 7. CONDITIONS PRECEDENT.

The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan) or of the L/C
Issuer to issue, extend the expiration date (including by not giving notice of
non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:

Section 7.1. All Credit Events. At the time of each Credit Event hereunder:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct as of said time, except to
the extent the same expressly relate to an earlier date;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

(c) in the case of a Borrowing the Administrative Agent shall have received the
notice required by Section 1.5 hereof, in the case of the issuance of any Letter
of Credit the L/C Issuer shall have received a duly completed Application for
such Letter of Credit together with any fees called for by Section 2.1 hereof,
and, in the case of an extension or increase in the amount of a Letter of
Credit, a written request therefor in a form acceptable to the L/C Issuer
together with fees called for by Section 2.1 hereof;

 

54



--------------------------------------------------------------------------------

(d) after giving effect to such extension of credit, the aggregate principal
amount of all Revolving Loans, Swing Loans and Letters of Credit outstanding
under this Agreement shall not exceed the Revolving Credit Commitments then in
effect;

(e) after giving effect to such extension of credit, the aggregate amount of all
Letters of Credit issued shall not exceed the L/C Sublimit; and

(f) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent, the L/C Issuer, or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections
(a) through (f), both inclusive, of this Section.

Section 7.2. Initial Credit Event. Before or concurrently with the initial
Credit Event:

(a) the Administrative Agent shall have received for each Lender the favorable
written opinion of Perkins Coie LLP, counsel to the Borrower and each Domestic
Subsidiary, in substantially the form of Exhibit H hereto, and otherwise in form
and substance satisfactory to the Required Lenders;

(b) the Administrative Agent shall have received for each Lender (i) certified
copies of resolutions of the Board of Directors of the Borrower and each
Guarantor authorizing the execution, delivery and performance of the Loan
Documents, indicating the Borrower’s and each Guarantor’s authorized signers of
the Loan Documents and all other documents relating thereto and the specimen
signatures of such signers and (ii) copies of the Borrower’s and each
Guarantor’s Certificate of Incorporation and by-laws certified by the Secretary
or other appropriate officer of the Borrower or such Guarantor;

(c) the Administrative Agent shall have received for each Lender this Agreement
duly executed by the Borrower, each Guarantor and the Lenders;

(d) the Administrative Agent shall have received for each applicable Lender such
Lender’s duly executed Notes of the Borrower dated the date hereof and otherwise
in compliance with the provisions of Section 1.10 hereof;

(e) the Administrative Agent shall have received the Security Agreement and the
Closing Date Mortgages, in form and substance satisfactory to the Administrative
Agent, duly executed by the Borrower and/or the relevant Domestic Subsidiary or
Domestic Subsidiaries, together with (i) original stock certificates or other
similar instruments or securities representing all of the issued and outstanding
shares of capital stock or other equity interests in each Subsidiary as required
pursuant to Section 4 of this Agreement, and (ii) stock powers for the
Collateral consisting of the stock or other equity interest in each Guarantor
executed in blank and undated;

 

55



--------------------------------------------------------------------------------

(f) the Administrative Agent shall have received the Intercreditor Agreement
duly executed by the Administrative Agent, on behalf of and for the benefit of
the Secured Parties, as the first lien creditors, and the Second Lien Agent, on
behalf of and for the benefit of itself and the Second Lien Lenders, and
consented to by the Borrower and the Guarantors;

(g) the Administrative Agent shall have received evidence that each of the
conditions precedent to the effectiveness of the Second Lien Credit Agreement
shall have been satisfied or shall have been waived in writing by the Second
Lien Lenders and the Administrative Agent shall have received a copy of each of
the Second Lien Related Documents, duly executed by each of the parties thereto
and in form and substance satisfactory to the Administrative Agent and the
Required Lenders;

(h) the Administrative Agent shall have received evidence of insurance
(including flood insurance that is in compliance with applicable law) required
to be maintained under the Loan Documents, naming the Administrative Agent as
mortgagee, loss payee and additional insured;

(i) the Administrative Agent shall have received for each Lender copies of the
certificates of good standing for the Borrower and each Guarantor, dated no
earlier than 30 days prior to the date hereof from the office of the secretary
of the state of its incorporation or organization and of each state in which it
is qualified to do business as a foreign corporation or organization;

(j) the Administrative Agent shall have received for each Lender a list of the
Borrower’s Authorized Representatives;

(k) [Intentionally omitted];

(l) [Intentionally omitted];

(m) [Intentionally omitted];

(n) the Administrative Agent shall have received financing statement, tax, and
judgment lien search results against the Property of the Borrower and each
Guarantor evidencing the absence of Liens on its Property except as permitted by
Section 8.8 hereof;

(o) the Administrative Agent shall have received for the account of the Lenders
such other agreements, instruments, resolutions, documents (including documents
relating to tax and regulatory matters), certificates, information and opinions
as the Administrative Agent may reasonably request;

(p) [Intentionally omitted];

 

56



--------------------------------------------------------------------------------

(q) the Administrative Agent shall have received audited annual consolidated and
consolidating financial statements and quarterly unaudited consolidated and
consolidating financial statements (including in each case consolidated and
consolidating balance sheets and consolidated and consolidating statements of
income and cash flows) of the Borrower for the three consecutive fiscal years
ended August 31, 2011, August 31, 2012, and August 31, 2013, projected financial
statements for the fiscal years ending August 31, 2014, August 31, 2015,
August 31, 2016, August 31, 2017, August 31, 2018, August 31, 2019 and
August 31, 2020, and a closing balance sheet adjusted to give effect to the
initial Credit Events hereunder, each in form and substance acceptable to the
Administrative Agent;

(r) no material adverse change in the business, condition (financial or
otherwise), operations, performance, Properties or prospects of the Borrower,
any of its Subsidiaries or any Guarantor from that reflected in the Borrower’s
audited financial statements for the fiscal year ended August 31, 2013 shall
have occurred;

(s) the Administrative Agent shall have received for itself and for the Lenders
the initial fees owed to them;

(t) the Administrative Agent shall have received, in respect of each Closing
Date Mortgaged Property:

(i) a copy of the most recent survey of such Closing Date Mortgaged Property, in
form and substance acceptable to the Administrative Agent, prepared by a
licensed surveyor and stating whether or not any portion of the same is in a
federally designated flood hazard area;

(ii) copies of the most recent environmental questionnaire and EDR report for
such Closing Date Mortgaged Property concerning the environmental hazards and
matters with respect to the same, which questionnaire and report shall be in
form and substance acceptable to the Administrative Agent;

(iii) a certificate indicating whether any portion of such Closing Date
Mortgaged Property is in a federally designated flood hazard area;

(iv) a mortgagee policy of title insurance in the form reasonably satisfactory
to the Administrative Agent and issued by First American Title Insurance
Company, insuring the validity and first-priority of the Liens created under the
Closing Date Mortgage with respect to such Closing Date Mortgaged Property, for
and in amounts and containing such endorsements and affirmative coverage
reasonably satisfactory to the Administrative Agent, subject only to such
exceptions as are reasonably satisfactory to the Administrative Agent;

(v) to the extent reasonably necessary under applicable law, for filing in the
appropriate county land office, a Uniform Commercial Code financing statement
covering fixtures located at such Closing Date Mortgaged Property, which
financing statement shall be appropriately completed; and

 

57



--------------------------------------------------------------------------------

(vi) the written opinion of counsel to the Borrower or the relevant Domestic
Subsidiary in the state in which such Closing Date Mortgaged Property is located
regarding the Lien of the Closing Date Mortgage with respect to the same and
such other matters as the Administrative Agent shall reasonably request, and
otherwise in form and substance reasonably satisfactory to the Required Lenders;

(u) the Borrower shall have paid the Administrative Agent all reasonable, actual
out-of-pocket fees and expenses of counsel to the Administrative Agent for which
an invoice has been submitted to the Borrower;

(v) the Administrative Agent shall have received evidence (including payoff
letters and applicable lien releases) that, upon the initial Credit Event
hereunder, the Borrower shall have repaid in full all “Obligations” (as such
term is defined in the Existing Credit Agreement) under the Existing Credit
Agreement and all other amounts owing or secured by the liens thereunder;

(w) the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for the Borrower and each Guarantor (or any similar
form for each foreign entity) and the Administrative Agent and the Lenders all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and AML Laws, including the USA PATRIOT
Act and the Executive Order; and

(x) the Administrative Agent shall have received from the Borrower written
instructions as to the disbursement and application of the proceeds of the
initial Loans made hereunder.

 

SECTION 8. COVENANTS.

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.13 hereof:

Section 8.1. Maintenance of Business. The Borrower shall, and shall cause each
Subsidiary other than Penford Export Corporation to, preserve and maintain its
existence and registration in the place of its registration at the date of this
Agreement, except as otherwise provided in Section 8.10(c) hereof. The Borrower
shall, and shall cause each Subsidiary other than Penford Export Corporation to,
preserve and keep in force and effect all licenses, permits, consents,
authorizations, exemptions, except as otherwise provided in Section 8.10(c)
hereof. The Borrower shall, and shall cause each Subsidiary other than Penford
Export Corporation to, preserve and keep in force and effect all licenses,
permits, franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

Section 8.2. Maintenance of Properties. The Borrower shall, and shall cause each
Subsidiary to, maintain, preserve, and keep its property, plant, and equipment
in good repair, working order and condition (ordinary wear and tear excepted),
and shall from time to time make all needful and proper repairs, renewals,
replacements, additions, and betterments thereto so that at all times the
efficiency thereof shall be fully preserved and maintained, except to the extent
that, in the reasonable business judgment of such Person, any such Property is
no longer necessary for the proper conduct of the business of such Person.

Section 8.3. Taxes and Assessments. The Borrower shall duly pay and discharge,
and shall cause each Subsidiary to duly pay and discharge, all taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves are provided therefor.

Section 8.4. Insurance. The Borrower shall insure and keep insured, and shall
cause each Subsidiary to insure and keep insured, with reputable, good and
responsible insurance companies, all insurable Property owned by it which is of
a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the Borrower shall insure, and shall cause each Subsidiary to
insure, such other hazards and risks (including, without limitation, employers’
and public liability risks) with reputable, good and responsible insurance
companies as and to the extent usually insured by Persons similarly situated and
conducting similar businesses. The Borrower shall maintain flood insurance that
is in compliance with applicable law on any improvements on any Premises that
are subject to a Mortgage and are located in a special hazard flood zone. The
Borrower shall in any event maintain, and cause each Subsidiary to maintain,
insurance on the Collateral to the extent required by the Collateral Documents.
The Borrower shall, upon the request of the Administrative Agent, furnish to the
Administrative Agent and the Lenders a certificate setting forth in summary form
the nature and extent of the insurance maintained pursuant to this Section and
the other Loan Documents.

Section 8.5. Financial Reports. The Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to the Administrative Agent, each Lender and each of their
duly authorized representatives such information respecting the business and
financial condition of the Borrower and each Subsidiary as the Administrative
Agent or such Lender may reasonably request; and without any request, shall
furnish to the Administrative Agent and the Lenders:

(a) as soon as available, and in any event within forty-five (45) days after the
close of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, a copy of the consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as of the last day of such fiscal quarter and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of the Borrower and its Subsidiaries for the fiscal quarter and for the
fiscal year to date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding

 

59



--------------------------------------------------------------------------------

date and period in the previous fiscal year, prepared by the Borrower in
accordance with GAAP (subject to the absence of footnote disclosures and year
end audit adjustments), consistent with the public financial documents filed
with the SEC and certified to by its chief financial officer or another officer
of the Borrower acceptable to the Administrative Agent;

(b) as soon as available, and in any event within ninety (90) days after the
close of each fiscal year of the Borrower, a copy of the consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the last
day of the fiscal year then ended and the consolidated and consolidating
statements of income, retained earnings, and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, consistent with the public financial documents filed with
the SEC, accompanied in the case of the consolidated financial statements by an
unqualified opinion of KPMG or another firm of independent public accountants of
recognized national or international standing, selected by the Borrower and
reasonably satisfactory to the Administrative Agent and the Required Lenders, to
the effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of the Borrower and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

(c) within the period provided in subsection (b) above, the written statement of
the accountants who certified the audit report thereby required that in the
course of their audit they have obtained no knowledge of any Default or Event of
Default, or, if such accountants have obtained knowledge of any such Default or
Event of Default, they shall disclose in such statement the nature and period of
the existence thereof;

(d) promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;

(e) promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by the Borrower or any
Subsidiary to its stockholders or other equity holders, and copies of each
annual return, regular, periodic or special report, registration statement,
investment statement or prospectus (including all Form 10-K, Form 10-Q and Form
8-K reports) or equivalent document filed by the Borrower or any Subsidiary with
any securities exchange, or the Securities and Exchange Commission or any
successor agency, provided, however, that the obligations under this clause
(e) shall not apply to the extent that any such document is available on the
EDGAR website so long as the Borrower shall have given the Administrative Agent
prior notice (which shall contain an electronic link to the location on EDGAR
where such forms are located) of such availability on EDGAR in connection with
each delivery;

 

60



--------------------------------------------------------------------------------

(f) promptly after receipt thereof, a copy of each audit made by any regulatory
agency of the books and records of the Borrower or any Subsidiary or of notice
of any material noncompliance with any applicable law, regulation or guideline
relating to the Borrower or any Subsidiary, or its business to the extent not
publicly available (provided that, with respect to items that are publicly
available, the Borrower shall have given the Administrative Agent prior notice
(which shall contain an electronic link to the location where such items are
located) of such availability) and other than tax audits in the ordinary course
of business;

(g) as soon as available, and in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a copy of the Borrower’s consolidated and
consolidating operating budget for the current fiscal year, such operating
budget to show the Borrower’s projected consolidated and consolidating revenues,
expenses and balance sheet on a quarter-by-quarter basis, such operating budget
to be in reasonable detail prepared by the Borrower and in form satisfactory to
the Administrative Agent and the Required Lenders (which shall include a summary
of all assumptions made in preparing such operating budget);

(h) promptly after the occurrence thereof, written notice of any Change of
Control;

(i) promptly after knowledge thereof shall have come to the attention of any
responsible officer of the Borrower, written notice of (i) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect,
(ii) the occurrence of any Default or Event of Default hereunder and (iii) the
occurrence of any event described as an “Event of Default” under any other Loan
Document; and

(j) with each of the financial statements furnished to the Lenders pursuant to
subsections (a) and (b) above, a written certificate in the form attached hereto
as Exhibit E signed by the chief financial officer of the Borrower or another
officer of the Borrower acceptable to the Administrative Agent to the effect
that to the best of such officer’s knowledge and belief no Default or Event of
Default has occurred during the period covered by such statements or, if any
such Default or Event of Default has occurred during such period, setting forth
a description of such Default or Event of Default and specifying the action, if
any, taken by the Borrower or any Subsidiary to remedy the same. Such
certificate shall also set forth the calculations supporting such statements in
respect of Section 8.22 hereof.

Section 8.6. Inspection. The Borrower shall, and shall cause each Subsidiary to,
permit the Administrative Agent, each Lender, and each of their duly authorized
representatives and agents to visit and inspect any of its Property, corporate
books, and financial records, to examine and make copies of its books of
accounts and other financial records, and to discuss its

 

61



--------------------------------------------------------------------------------

affairs, finances, and accounts with, and to be advised as to the same by, its
officers, employees and independent public accountants (and by this provision
the Borrower hereby authorizes such accountants to discuss with the
Administrative Agent and such Lenders the finances and affairs of the Borrower
and its Subsidiaries) at such reasonable times and intervals as the
Administrative Agent or any such Lender may designate and, so long as no Default
or Event of Default exists, with reasonable prior notice to the Borrower.

Section 8.7. Borrowings and Guaranties. The Borrower shall not, nor shall it
permit any Subsidiary to, issue, incur, assume, create or have outstanding any
Indebtedness for Borrowed Money, or be or become liable as endorser, guarantor,
surety or otherwise for any debt, obligation or undertaking of any Person other
than themselves (including the Borrower or any Subsidiary of the Borrower), or
otherwise agree to provide funds for payment of the obligations of any Person
(including the Borrower or any Subsidiary of the Borrower), or supply funds
thereto or invest therein or otherwise assure a creditor of any Person other
than themselves (including the Borrower or any Subsidiary of the Borrower)
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another, or subordinate any claim or demand it
may have to the claim or demand of any other Person; provided, however, that the
foregoing shall not restrict nor operate to prevent:

(a) the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability of the Borrower and its Subsidiaries owing to the Administrative Agent
or the Lenders (and their Affiliates);

(b) purchase money indebtedness and Capitalized Lease Obligations of the
Borrower and its Subsidiaries in an amount not to exceed $10,000,000 in the
aggregate at any one time outstanding;

(c) obligations of the Borrower arising out of interest rate, commodity and
foreign currency hedging agreements entered into with financial institutions in
the ordinary course of business and not for speculative purposes;

(d) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(e) indebtedness from time to time owing by any Subsidiary to the Borrower (the
“Intercompany Indebtedness”);

(f) the Second Lien Indebtedness of Borrower to the Second Lien Lenders in the
aggregate principal amount of $25,000,000 less all repayments of principal
thereunder after the Closing Date, and the guaranty by each Guarantor thereof;

(g) unsecured indebtedness of the Borrower’s Subsidiaries to the Iowa Department
of Economic Development in an amount not to exceed $2,000,000 in the aggregate
at any one time outstanding; and

(h) unsecured Indebtedness for Borrowed Money of the Borrower and guarantees by
Borrower on behalf of any Subsidiary, each not otherwise permitted by this
Section, and together in an amount not to exceed $10,000,000 in the aggregate at
any one time outstanding.

 

62



--------------------------------------------------------------------------------

Additionally, and notwithstanding anything to the contrary contained herein, the
Borrower shall not, nor shall it permit any Subsidiary to, issue, incur, assume,
or create any Indebtedness for Borrowed Money (including the borrowing of any
Loan or any Second Lien Loan or the incurrence of Indebtedness permitted
pursuant to clauses (b) or (h) above) (each, an “Incurrence”) prior to the
Second Lien Availability Termination Date unless the Borrower shall have
delivered to the Administrative Agent a completed officer’s certificate of the
Borrower certifying that, after giving effect to such Incurrence, the Total
Leverage Ratio (measured based upon Total Funded Debt as of such date (including
such Incurrence) and EBITDA as of the last day of the immediately preceding
fiscal quarter for which financial statements have been delivered to
Administrative Agent) would not exceed 4.0 to 1.0 (unless the Borrower shall
have borrowed all Second Lien Loans available under the Second Lien Credit
Agreement in connection with such Incurrence).

Section 8.8. Liens. The Borrower shall not, nor shall it permit any Subsidiary
to, create, incur or permit to exist any Lien of any kind on any Property owned
by any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent:

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Borrower and its Subsidiaries secured by a pledge of assets
permitted under this subsection, including interest and penalties thereon, if
any, shall not be in excess of $5,000,000 at any one time outstanding;

(d) Liens on property of the Borrower or any Subsidiary created solely for the
purpose of securing indebtedness permitted by Section 8.7(b) hereof,
representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of the
Borrower or such Subsidiary other than the

 

63



--------------------------------------------------------------------------------

respective Property so acquired, and the principal amount of indebtedness
secured by any such Lien shall at no time exceed the purchase price of such
Property, as reduced by repayments of principal thereon;

(e) any interest or title of a lessor under any operating lease;

(f) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any Subsidiary (and the
Lenders hereby acknowledge and agree that, with respect to each Premises subject
to a Mortgage, any of the foregoing items which are (i) in writing,
(ii) recorded in the public records, and (iii) specifically referenced as
exceptions to title (by reference to instrument number, book and page number, or
some other similar form of reference) in any mortgagee’s policy of title
insurance for such Premises delivered to Administrative Agent pursuant to
Section 4.3 hereof or Section 7.2(t)(iv) hereof are deemed to be included within
this exception);

(g) Liens securing the Second Lien Indebtedness in or on any of the Collateral
created under any Second Lien Security Documents (and at all times subject to
the Intercreditor Agreement) in favor of the Second Lien Agent (or its designee
or agent) on behalf of and for the benefit of the Second Lien Secured Parties or
held by the Administrative Agent on behalf of and for the benefit of the Second
Lien Agent in accordance with the terms of the Intercreditor Agreement;

(h) the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents; and

(i) Liens not otherwise permitted hereby securing obligations not exceeding
$5,000,000 at any time.

Section 8.9. Investments, Acquisitions, Loans and Advances. The Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly, make, retain
or have outstanding any investments (whether through purchase of stock or
obligations or otherwise) in, or loans or advances to any other Person, or
acquire all or any substantial part of the assets or business of any other
Person or division thereof; provided, however, that the foregoing shall not
apply to nor operate to prevent:

(a) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

(b) investments in commercial paper rated at least P-1 by Moody’s and at least
A-1 by S&P maturing within one year of the date of issuance thereof;

 

64



--------------------------------------------------------------------------------

(c) investments in certificates of deposit issued by any Lender or by any United
States commercial bank having capital and surplus of not less than $100,000,000
which have a maturity of one year or less;

(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;

(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and
(d) above;

(f) the Borrower’s investments in its Subsidiaries existing on the Closing Date,
and investments made from time to time by a Subsidiary in one or more of its
Subsidiaries;

(g) intercompany advances made from time to time (i) by the Borrower or a
Domestic Subsidiary to another Domestic Subsidiary, (ii) by the Borrower or any
Domestic Subsidiary to a Foreign Subsidiary before the date of this Agreement
and outstanding on the date of this Agreement, and (iii) by a Domestic
Subsidiary to the Borrower or to any one or more of its Domestic Subsidiaries in
the ordinary course of business to finance working capital needs;

(h) other investments (including investments in Joint Ventures), loans, and
advances in addition to those otherwise permitted by this Section in an amount
not to exceed $20,000,000 in the aggregate at any one time outstanding; and

(i) Permitted Acquisitions.

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

Section 8.10. Mergers, Consolidations and Sales. The Borrower shall not, nor
shall it permit any Subsidiary to, be a party to any merger or consolidation
(other than as part of a Permitted Acquisition), or sell, transfer, lease or
otherwise dispose of all or any part of its Property, including any disposition
of Property as part of a sale and leaseback transaction, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, that so long as no Default or Event of Default exists (except
in the case of sales of inventory permitted by subsection (a) hereof) this
Section shall not apply to nor operate to prevent:

(a) the sale or lease of inventory in the ordinary course of business;

 

65



--------------------------------------------------------------------------------

(b) the sale, transfer, lease or other disposition of Property of the Borrower
and its Domestic Subsidiaries to one another;

(c) the merger of any Domestic Subsidiary with and into the Borrower or any
other Domestic Subsidiary, provided that, in the case of any merger involving
the Borrower, the Borrower is the corporation surviving the merger;

(d) the sale of delinquent notes or accounts receivable in the ordinary course
of business for purposes of collection only (and not for the purpose of any bulk
sale or securitization transaction);

(e) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the Borrower or its Subsidiary, has
become obsolete or worn out, and which is disposed of in the ordinary course of
business;

(f) the sale, transfer, lease or other disposition of Property of the Borrower
or any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) aggregating for the Borrower and its Subsidiaries in an
amount not to exceed 5% of the Borrower’s total assets (determined in accordance
with GAAP) as shown on the Borrower’s audited balance sheet as of the last the
day of the most recently completed fiscal year during any fiscal year of the
Borrower; and

(g) the dissolution of (i) Penford Export Corporation, and (ii) any immaterial
Subsidiary approved by the Administrative Agent.

Section 8.11. Maintenance of Subsidiaries. The Borrower shall not assign, sell
or transfer, nor shall it permit any Subsidiary to issue, assign, sell or
transfer, any shares of capital stock or other equity interests of a Subsidiary;
provided, however, that the foregoing shall not operate to prevent (a) Liens on
the capital stock or other equity interests of Subsidiaries granted to the
Administrative Agent pursuant to the Collateral Documents or granted to the
Second Lien Agent pursuant to the Second Lien Security Documents, (b) the
issuance, sale, and transfer to any person of any shares of capital stock of a
Subsidiary solely for the purpose of qualifying, and to the extent legally
necessary to qualify, such person as a director of such Subsidiary, and (c) any
transaction permitted by Sections 8.10(c) and (g) above.

Section 8.12. Dividends and Certain Other Restricted Payments. The Borrower
shall not, nor shall it permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests or (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests or any warrants, options, or similar instruments to
acquire the same (collectively, the “Restricted Payments”); provided, however,
that the foregoing shall not operate to prevent:

(i) the making of dividends or distributions by any Wholly-owned Subsidiary of
the Borrower to its parent corporation; and

 

66



--------------------------------------------------------------------------------

(ii) Restricted Payments not otherwise permitted hereby, excluding Restricted
Payments with respect to any stock issued in connection with the exercise of the
Cure Right pursuant to Section 9.7 hereof, in an aggregate amount not to exceed
during any period of four consecutive fiscal quarters the lesser of $10,000,000
and 50% of the Borrower’s Free Cash Flow for the four consecutive fiscal
quarters most recently ended.

Section 8.13. ERISA. The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
result in the imposition of a Lien against any of its Property. The Borrower
shall, and shall cause each Subsidiary to, promptly notify the Administrative
Agent and each Lender of: (a) the occurrence of any reportable event (as defined
in ERISA) with respect to a Plan for which a notice to the PBGC is required,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by the Borrower or any Subsidiary of
any material liability, fine or penalty, or any material increase in the
contingent liability of the Borrower or any Subsidiary with respect to any
post-retirement Welfare Plan benefit.

Section 8.14. Compliance with Laws. (a) The Borrower shall, and shall cause each
Subsidiary to, comply in all respects with the requirements of all federal,
state, and local laws, rules, regulations, ordinances and orders applicable to
or pertaining to its Property or business operations, where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property
not permitted by Section 8.8.

(b) Without limiting the agreements set forth in Section 8.14(a) above, the
Borrower shall, and shall cause each Subsidiary to, at all times, do the
following to the extent the failure to do, so, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect:

(i) comply in all material respects with, and maintain each of the Premises in
compliance in all material respects with, all applicable Environmental Laws;

(ii) require that each tenant and subtenant, if any, of any of the Premises or
any part thereof comply in all material respects with all applicable
Environmental Laws;

(iii) obtain and maintain in full force and effect all material governmental
approvals required by any applicable Environmental Law for operations at each of
the Premises;

(iv) cure any material violation by it or at any of the Premises of applicable
Environmental Laws;

 

67



--------------------------------------------------------------------------------

(v) not allow the presence or operation at any of the Premises of any
(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to RCRA or any comparable state law or law
of any other jurisdiction;

(vi) not manufacture, use, generate, transport, treat, store, release, dispose
or handle any Hazardous Material at any of the Premises except in the ordinary
course of its business and in compliance with applicable Environmental Law;

(vii) within 10 Business Days notify the Administrative Agent in writing of and
provide any reasonably requested documents upon learning of any of the following
in connection with the Borrower or any Subsidiary or any of the Premises:
(1) any material liability for response or corrective action, natural resource
damage or other harm pursuant to CERCLA, RCRA or any comparable state law or law
of any other jurisdiction; (2) any material Environmental Claim; (3) any
material violation of an Environmental Law or material Release, threatened
Release or unlawful disposal of a Hazardous Material; (4) any restriction on the
ownership, occupancy, use or transferability arising pursuant to any
(x) Release, threatened Release or unlawful disposal of a Hazardous Material or
(y) Environmental Law; or (5) any environmental, natural resource, health or
safety condition, which could reasonably be expected to have a Material Adverse
Effect;

(viii) conduct at its expense any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any material Release, threatened Release or
unlawful disposal of a Hazardous Material as required by any applicable
Environmental Law;

(ix) abide by and observe any restrictions on the use of the Premises imposed by
any governmental authority as set forth in a deed or other instrument affecting
the Borrower’s or any Subsidiary’s interest therein;

(x) promptly provide or otherwise make available to the Administrative Agent any
reasonably requested environmental record concerning the Premises which the
Borrower or any Subsidiary possesses or can reasonably obtain; and

(xi) perform, satisfy, and implement any operation or maintenance actions
required by any governmental authority or Environmental Law, or included in any
no further action letter or covenant not to sue issued by any governmental
authority under any Environmental Law, to the extent any of which apply to the
Borrower, any Subsidiary or the Premises.

Notwithstanding any other provision of this Agreement, this Section 8.14(b)
shall not apply to the extent that: (i) neither Borrower nor any of its
Subsidiaries has any ownership interest in a

 

68



--------------------------------------------------------------------------------

particular Premises; (ii) such Premises are not within the care, custody or
control of either the Borrower or any of its Subsidiaries; (iii) neither the
Borrower nor any of its Subsidiaries has conducted or authorized any Hazardous
Material Activity on or at such Premises; and (iv) neither the Borrower nor any
of its Subsidiaries has caused or contributed to any Environmental Claim related
to such Premises.

Section 8.15. Burdensome Contracts With Affiliates. The Borrower shall not, nor
shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to the Borrower
or such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other, provided that the foregoing shall not apply to any Permitted Transaction.

Section 8.16. No Changes in Fiscal Year. The fiscal year of the Borrower and its
Subsidiaries ends on August 31 of each year; and the Borrower shall not, nor
shall it permit any Subsidiary to, change its fiscal year from its present
basis.

Section 8.17. Formation of Subsidiaries. (a) Promptly upon the formation or
acquisition of any Subsidiary, the Borrower shall provide the Administrative
Agent and the Lenders notice thereof and timely comply with the requirements of
Section 4 hereof (at which time Schedule 6.2 shall be deemed amended to include
reference to such Subsidiary).

(b) Inactive Subsidiary. The Borrower shall not permit Penford Export
Corporation to engage in any operations, conduct any business or own any assets
having an aggregate value in excess of $50,000.

Section 8.18. Change in the Nature of Business. The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity if as a
result the general nature of the business of the Borrower or any Subsidiary
would be changed in any material respect from the general nature of the business
engaged in by it as of the Closing Date, it being agreed that an Eligible Line
of Business shall not be a violation of this Section.

Section 8.19. Use of Proceeds. The Borrower shall use the credit extended under
this Agreement solely for the purposes set forth in, or otherwise permitted by,
Section 6.4 hereof.

Section 8.20. No Restrictions. Except as provided herein or in the Second Lien
Related Documents, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of the Borrower or any Subsidiary to: (a) pay dividends or make any
other distribution on any Subsidiary’s capital stock or other equity interests
owned by the Borrower or any other Subsidiary, (b) pay any indebtedness owed to
the Borrower or any other Subsidiary, (c) make loans or advances to the Borrower
or any other Subsidiary, (d) transfer any of its Property to the Borrower or any
other Subsidiary or (e) guarantee the Secured Obligations and/or grant Liens on
its assets to the Administrative Agent as required by the Loan Documents.

 

69



--------------------------------------------------------------------------------

Section 8.21. Subordinated Debt; Second Lien Loans. The Borrower shall not, nor
shall it permit any Subsidiary to, (a) amend or modify any of the terms or
conditions (i) of the Second Lien Related Documents to the extent such amendment
or modification would be prohibited by the Intercreditor Agreement, or
(ii) relating to any Subordinated Debt, or (b) make any voluntary prepayment,
any voluntary redemption, or any payment on account of Subordinated Debt which
is prohibited under the terms of any instrument or agreement subordinating the
same to the Obligations, or (c) make any principal payment of the Second Lien
Loans; provided, however, notwithstanding the foregoing, Borrower may repay the
Second Lien Loan with up to 50% of the net proceeds of an equity issuance by the
Borrower so long as after giving pro forma effect to such prepayment measured as
of the last day of the immediately preceding fiscal quarter for which financial
statements have been delivered to Administrative Agent (and as demonstrated in
an officer’s certificate delivered to the Administrative Agent), the Total
Leverage Ratio is less than 3.75 to 1.00.

Section 8.22. Financial Covenants. (a) Total Leverage Ratio. The Borrower shall
not, as of the last day of each fiscal quarter of the Borrower, permit the ratio
of (x) Total Funded Debt of the Borrower and its Subsidiaries (with the
components thereof determined on a consolidated basis in accordance with GAAP),
to (y) EBITDA of the Borrower and its Subsidiaries for the four fiscal quarters
of the Borrower then ended (the “Total Leverage Ratio”) to be more than (i) 5.00
to 1.0 on the Closing Date and on the last day of each fiscal quarter ending
thereafter to and including August 31, 2015, (ii) 4.50 to 1.0 from November 30,
2015, to and including August 31, 2016, (iii) 4.25 to 1.0 on November 30, 2016,
to and including August 31, 2017, and (iv) 3.75 to 1.0 on the last day of each
fiscal quarter thereafter; provided that if the Second Lien Loans are not fully
drawn and outstanding in the aggregate principal amount of $25,000,000 prior to
the eighteenth month anniversary of the Closing Date, the Total Leverage Ratio
shall not be more than 4.00 to 1.0 from the eighteenth month anniversary of the
Closing Date to and including November 30, 2017.

(b) Fixed Charge Coverage Ratio. As of the last day of each fiscal quarter of
the Borrower, the Borrower shall maintain a ratio of (i) EBITDA of the Borrower
and its Subsidiaries for the four consecutive fiscal quarters of the Borrower
ended on such date minus Capital Expenditures for the repair or maintenance of
property, plant or equipment in the amount of $4,500,000 during the same period,
to (ii) Fixed Charges of the Borrower and its Subsidiaries (with the components
thereof determined on a consolidated basis in accordance with GAAP) for the same
period, of not less than 1.25 to 1.

(c) Capital Expenditures. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, incur Capital Expenditures in any fiscal year, commencing with
the fiscal year ending August 31, 2015, in an aggregate amount in excess of
$25,000,000 (the “Permitted Amount”), provided that the Permitted Amount shall
be increased to $35,000,000 for any fiscal year in which the Total Leverage
Ratio for the last two fiscal quarters of such fiscal year is less than 2.00 to
1; provided further that so long as no Default shall have occurred and be
continuing, if the aggregate amount of Capital Expenditures for any fiscal year
shall be less than the Permitted Amount for such fiscal year, then the amount by
which such Permitted Amount for such fiscal year exceeds the actual amount of
such Capital Expenditures for such fiscal year (the “Excess Amount”)

 

70



--------------------------------------------------------------------------------

shall be added to the amount of Capital Expenditures permitted for the
immediately succeeding (but not any other) fiscal year and, for purposes hereof,
the amount of Capital Expenditures made during any fiscal year shall be deemed
to have been made first from the Excess Amount from any previous fiscal year and
last from the Permitted Amount for such fiscal year.

Section 8.23. Compliance with AML Laws and Anti-Corruption Laws. (a) The
Borrower shall at all times comply with the requirements of all AML Laws
applicable to the Borrower and shall cause each of its Subsidiaries to comply
with the requirements of all AML Laws applicable to such Subsidiary.

(b) The Borrower shall provide the Administrative Agent, the L/C Issuer, and the
Lenders any information regarding the Borrower, its Affiliates, and its
Subsidiaries necessary for the Administrative Agent, the L/C Issuer, and the
Lenders to comply with all applicable AML Laws; provided however, in the case of
Affiliates, to the Borrower’s obligations hereunder are limited to providing
information available to the Borrower regarding any Affiliate.

(c) If the Borrower obtains actual knowledge or receives any written notice that
the Borrower, any Affiliate or any Subsidiary is named on the then current OFAC
List or any other equivalent list for any other AML Laws (such occurrence, an
“OFAC Event”), the Borrower shall promptly (i) give written notice to the
Administrative Agent, the L/C Issuer, and the Lenders of such OFAC Event, and
(ii) comply with all applicable laws with respect to such OFAC Event (regardless
of whether the party included on the OFAC List is located within the
jurisdiction of the United States of America), and the Borrower hereby
authorizes and consents to the Administrative Agent, the L/C Issuer, and the
Lenders taking any and all steps the Administrative Agent, the L/C Issuer, or
the Lenders deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event (including
the freezing and/or blocking of assets and reporting such action to OFAC) and
any other AML Laws.

(d) The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

SECTION 9. EVENTS OF DEFAULT AND REMEDIES.

Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

(a) (i) default in the payment when due of all or any part of the principal of
any Loan (whether at the stated maturity thereof or at any other time provided
for in this Agreement) or of any Reimbursement Obligation (whether at the stated
maturity thereof or at any other time provided for in this Agreement) or
(ii) default for a period of 3 Business Days in the payment of any interest or
any fee or other Obligation payable hereunder or under any other Loan Document;

 

71



--------------------------------------------------------------------------------

(b) default in the observance or performance of any covenant set forth in
Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.17, 8.18, 8.21 or 8.22
(subject to Section 9.7 in the case only of Section 8.22(a) and (b)) hereof or
of any provision in any Loan Document dealing with the use, disposition or
remittance of the proceeds of Collateral or requiring the maintenance of
insurance thereon;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 45 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
the Borrower or (ii) written notice thereof is given to the Borrower by the
Administrative Agent;

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue or misleading in any material respect as of the date of
the issuance or making or deemed making thereof;

(e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents which have not been cured or waived within
any applicable cure period, or any of the Loan Documents shall for any reason
not be or shall cease to be in full force and effect or is declared to be, in
whole or in part, unenforceable, voidable or null and void, or any of the
Collateral Documents shall for any reason fail to create a valid and perfected
first priority Lien in favor of the Administrative Agent in any Collateral
purported to be covered thereby except as expressly permitted by the terms
thereof, or the Borrower or any Subsidiary takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder;

(f) default shall occur under the Second Lien Credit Agreement or any other
Indebtedness for Borrowed Money (other than the Intercompany Indebtedness)
issued, assumed or guaranteed by the Borrower or any Subsidiary aggregating in
excess of $5,000,000, or under any indenture, agreement or other instrument
under which the same may be issued, and such default shall continue for a period
of time sufficient to permit the acceleration of the maturity of any such
Indebtedness for Borrowed Money (whether or not such maturity is in fact
accelerated), or any such Indebtedness for Borrowed Money shall not be paid when
due (whether by demand, lapse of time, acceleration or otherwise);

(g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $5,000,000, and which remains undischarged,
unvacated, unbonded or unstayed for a period of 60 days;

(h) the Borrower or any Subsidiary, or any member of its Controlled Group, shall
fail to pay when due an amount or amounts aggregating in excess of $5,000,000

 

72



--------------------------------------------------------------------------------

which it shall have become liable to pay to the PBGC or to a Plan under Title IV
of ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $5,000,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by the Borrower or any Subsidiary,
or any other member of its Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Borrower or any Subsidiary, or any member of
its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 45 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated;

(i) any Change of Control shall occur;

(j) the Borrower or any Subsidiary shall (i) have entered involuntarily against
it an order for relief under the United States Bankruptcy Code, as amended,
(ii) not pay, or admit in writing its inability to pay, or stop or suspend the
payment of its debts generally as they become due, (iii) make an assignment or
enter into an arrangement or composition with or for the benefit of creditors
generally or any class of them, (iv) apply for, seek, consent to or acquiesce
in, the appointment of an administrator, receiver, custodian, trustee, examiner,
liquidator, provisional liquidator, statutory manager or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, or any other order under the laws of another jurisdiction
having substantially similar effect, to adjudicate it insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (vi) take any action in furtherance of any matter described in parts
(i) through (v) above, or (vii) fail to contest in good faith any appointment or
proceeding described in Section 9.1(k) hereof;

(k) an administrator, custodian, receiver, trustee, examiner, liquidator,
provisional liquidator, statutory manager or similar official shall be appointed
for the Borrower or any Subsidiary, or any substantial part of any of its
Property, or a proceeding described in Section 9.1(j)(v) shall be instituted
against the Borrower or any Subsidiary, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) days; or

(l) (i) Borrower, any Guarantor or any holder of the Second Lien Indebtedness
shall, directly or indirectly, disavow or contest in any manner (x) the
effectiveness, validity or enforceability of the Intercreditor Agreement, or
(y) that the Intercreditor Agreement exists for the benefit of Administrative
Agent and the Lenders; or (ii) the Intercreditor Agreement shall cease to be in
full force and effect or the Loans shall cease to constitute “First Lien
Obligations” (or similar term) thereunder.

 

73



--------------------------------------------------------------------------------

Section 9.2. Non-Bankruptcy Defaults. When any Event of Default other than those
described in subsection (j) or (k) of Section 9.1 hereof has occurred and is
continuing, the Administrative Agent shall, by written notice to the Borrower:
(a) if so directed by the Required Lenders, terminate the remaining Revolving
Credit Commitments and all other obligations of the Lenders hereunder on the
date stated in such notice (which may be the date thereof); (b) if so directed
by the Required Lenders, declare the principal of and the accrued interest on
all outstanding Loans to be forthwith due and payable and thereupon all
outstanding Loans, including both principal and interest thereon, shall be and
become immediately due and payable together with all other amounts payable under
the Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrower
immediately pay to the Administrative Agent the full amount then available for
drawing under each or any Letter of Credit, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Lenders, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit. The Administrative Agent, after giving notice to the
Borrower pursuant to Section 9.1(c) or this Section 9.2, shall also promptly
send a copy of such notice to the other Lenders, but the failure to do so shall
not impair or annul the effect of such notice.

Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately terminate
and the Borrower shall immediately pay to the Administrative Agent the full
amount then available for drawing under all outstanding Letters of Credit, the
Borrower acknowledging and agreeing that the Lenders would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Lenders, and the Administrative Agent on their behalf, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
draws or other demands for payment have been made under any of the Letters of
Credit.

Section 9.4. Collateral for Undrawn Letters of Credit. (a) If the Borrower is
required to deliver Cash Collateral under Section 1.2(b) or 1.15 hereof or if
the prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.8(b) or under Section 9.2 or 9.3
above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Administrative Agent as provided in subsection (b) below.

(b) All amounts delivered or prepaid pursuant to subsection (a) above shall be
held by the Administrative Agent in one or more separate collateral accounts
(each such account, and the credit balances, properties, and any investments
from time to time held therein, and any substitutions for such account, any
certificate of deposit or other instrument evidencing any of the foregoing and
all proceeds of and earnings on any of the

 

74



--------------------------------------------------------------------------------

foregoing being collectively called the “Collateral Account”) as security for,
and for application by the Administrative Agent (to the extent available) to,
the reimbursement of any payment under any Letter of Credit then or thereafter
made by the Administrative Agent, and to the payment of the unpaid balance of
any other Obligations. The Collateral Account shall be held in the name of and
subject to the exclusive dominion and control of the Administrative Agent for
the benefit of the Administrative Agent, the Lenders, and the L/C Issuer. If and
when requested by the Borrower, the Administrative Agent shall invest funds held
in the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from the Borrower to the L/C Issuer, the Administrative Agent or the Lenders;
provided, however, that (i) if the Borrower shall have made payment of all
obligations referred to in subsection (a) above (ii) all relevant preference or
other disgorgement periods relating to the receipt of such payments have passed,
and (iii) no Letters of Credit, Revolving Credit Commitments, Loans or other
Obligations remain outstanding, at the request of the Borrower the
Administrative Agent shall release to the Borrower any remaining amounts held in
the Collateral Account.

Section 9.5. Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 9.1(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.

Section 9.6. Expenses. The Borrower agrees to pay to the Administrative Agent
and each Lender, and any other holder of any Note outstanding hereunder, all
costs and expenses reasonably incurred or paid by the Administrative Agent and
such Lender or any such holder, including reasonable attorneys’ fees and court
costs, in connection with any Default or Event of Default hereunder or in
connection with the enforcement of any of the Loan Documents (including all such
costs and expenses incurred in connection with any proceeding under the United
States Bankruptcy Code involving the Borrower or any Subsidiary as a debtor
thereunder).

Section 9.7. Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 9.1, in the event the Borrower anticipates that it will not
be able to comply or fails to comply with the requirements of any covenant set
forth in Sections 8.22(a) and (b), on or before the date on which a certificate
of an Authorized Representative certifying compliance with Sections 8.22(a) and
(b) is required to be delivered pursuant to Section 8.5(j), the Borrower may,
subject to Section 9.7(b), notify the Administrative Agent that it intends to
exercise its Cure Right (as defined below) (each such notice, a “Cure Notice”),
and if the Borrower has given a Cure Notice then the Lenders shall not exercise
their remedies with respect to Sections 8.22(a) and (b), as applicable, provided
that within 20 Business Days after the date the Cure Notice is given, the
Borrower shall issue common and/or preferred stock to any Person other than the
Borrower or a Subsidiary for cash or otherwise receive cash contributions, in
each case, on terms and conditions acceptable to the Administrative Agent in an
aggregate amount equal to the amount necessary to cure the relevant failure to
comply with Sections 8.22(a) and (b) by means

 

75



--------------------------------------------------------------------------------

of the repayment of Total Funded Debt (collectively, the “Cure Right”), and upon
the receipt by the Borrower of such cash (the “Cure Amount”) pursuant to the
exercise by the Borrower of such Cure Right and the application within such 20
Business Day period of the Cure Amount to the payment of Loans and Reimbursement
Obligations outstanding hereunder, the covenants in Sections 8.22(a) and
(b) shall be recalculated giving effect to the following pro forma adjustments:

(i) the Cure Amount shall be deemed to have been applied to the payment of Loans
and Reimbursement Obligations hereunder (x) as of the last day of the fiscal
quarter for which a Cure Right has been exercised in the case of the Total
Leverage Ratio contained in Section 8.22(a) and (y) as of the first day of the
four consecutive fiscal quarters of the Borrower ended on the last day of the
fiscal quarter for which a Cure Right has been exercised in the case of the
Fixed Charge Coverage Ratio contained in Section 8.22(b); and

(ii) if after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of Section 8.22(a) and (b) the
Borrower shall be deemed to have satisfied the requirements of Section 8.22 as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date, and the applicable breach or
default of the covenants in Section 8.22 that had occurred shall be deemed cured
for the purposes of this Agreement.

(b) Notwithstanding anything herein to the contrary, if the Borrower exercises
the Cure Right in more than two quarters in any four-quarter period, the
Revolving Credit Commitments shall be permanently reduced without any action by
the Borrower, the Administrative Agent or any Lender by an amount equal to the
aggregate amount of all proceeds of equity received by the Borrower in
connection with the exercise of such Cure Right, and each Lender’s Revolving
Credit Commitment shall be reduced by its Revolver Percentage of such reduction.

 

SECTION 10. CHANGE IN CIRCUMSTANCES.

Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans in
the relevant currency or to perform its obligations as contemplated hereby, such
Lender shall promptly give notice thereof to the Borrower and such Lender’s
obligations to make or maintain Eurodollar Loans under this Agreement shall be
suspended until it is no longer unlawful for such Lender to make or maintain
Eurodollar Loans in such currency. The Borrower shall prepay on demand the
outstanding principal amount of any such affected Eurodollar Loans, together
with all interest accrued thereon and all other amounts then due and payable to
such Lender under this Agreement; provided, however, subject to all of the terms
and conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected Eurodollar Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.

 

76



--------------------------------------------------------------------------------

Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:

(a) the Administrative Agent determines that deposits in the applicable currency
(in the applicable amounts) are not being offered to it in the interbank
Eurodollar market for such Interest Period, or that by reason of circumstances
affecting the interbank Eurodollar market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR, or

(b) the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable, then the Administrative Agent shall forthwith give notice thereof
to the Borrower and the Lenders, whereupon until the Administrative Agent
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist, the obligations of the Lenders to make Eurodollar Loans shall be
suspended.

Section 10.3. Increased Cost and Reduced Return. (a) If any Change in Law:

(i) shall subject any Lender (or its Lending Office) to any tax, duty or other
charge with respect to its Eurodollar Loans, its Notes, its Letter(s) of Credit,
or its participation in any thereof, any Reimbursement Obligations owed to it or
its obligation to make Eurodollar Loans, issue a Letter of Credit, or to
participate therein, or shall change the basis of taxation of payments to any
Lender (or its Lending Office) of the principal of or interest on its Eurodollar
Loans, Letter(s) of Credit, or participations therein or any other amounts due
under this Agreement or any other Loan Document in respect of its Eurodollar
Loans, Letter(s) of Credit, any participation therein, any Reimbursement
Obligations owed to it, or its obligation to make Eurodollar Loans, or issue a
Letter of Credit, or acquire participations therein (except for changes in the
rate of tax on the overall net income of such Lender or its Lending Office
imposed by the jurisdiction in which such Lender’s principal executive office or
Lending Office is located); or

(ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Eurodollar Loans any
such requirement included in an applicable Eurocurrency Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Lending Office) or shall impose on any Lender (or its Lending
Office) or on the interbank market any other condition affecting its Eurodollar
Loans, its Notes, its Letter(s) of Credit, or its participation in any thereof,
any Reimbursement Obligation owed to it, or its obligation to make Eurodollar
Loans, or to issue a Letter of Credit, or to participate therein;

 

77



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall be obligated to pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction.

(b) If, after the date hereof, any Lender or the Administrative Agent shall have
determined that the adoption of any applicable law, rule or regulation regarding
capital adequacy or liquidity requirements, or any change therein, or any change
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) or
any Person controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) of any such authority, central bank or comparable agency, has had the
effect of reducing the rate of return on such Lender’s or such Person’s capital
as a consequence of its obligations hereunder to a level below that which such
Lender or such Person could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such Person’s policies
with respect to capital adequacy) by an amount deemed by such Lender to be
material, then from time to time, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender for such
reduction.

(c) A certificate of a Lender claiming compensation under this Section 10.3 and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive if reasonably determined. In determining such amount, such Lender
may use any reasonable averaging and attribution methods.

Section 10.4. Lending Offices. Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent. To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Eurodollar
Loans to reduce any liability of the Borrower to such Lender under Section 10.3
hereof or to avoid the unavailability of Eurodollar Loans under Section 10.2
hereof, so long as such designation is not otherwise disadvantageous to the
Lender.

Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

 

78



--------------------------------------------------------------------------------

SECTION 11. THE ADMINISTRATIVE AGENT.

Section 11.1. Appointment and Authorization of Administrative Agent. Each Lender
and L/C Issuer hereby appoints Rabobank to act on its behalf as the
Administrative Agent under the Loan Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto. The provisions of this Section are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and the
Borrower and Guarantors shall not have rights as a third-party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

Section 11.2. Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents in its capacity as a Lender as any other Lender and may exercise or
refrain from exercising such rights and power as though it were not the
Administrative Agent. The Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any Affiliate of the Borrower as if it were not the
Administrative Agent under the Loan Documents and without any duty to account
therefor to the Lenders. The term “Lender” as used herein and in all other Loan
Documents, unless the context otherwise clearly requires, includes the
Administrative Agent in its individual capacity as a Lender. References in
Section 1 hereof to the Administrative Agent’s Loans, or to the amount owing to
the Administrative Agent for which an interest rate is being determined, refer
to the Administrative Agent in its individual capacity as a Lender.

Section 11.3. Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. The obligations of the Administrative Agent
under the Loan Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 9.2 and 9.5, and shall not,
except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity. Upon the occurrence of an Event of
Default, the Administrative Agent shall take such action to enforce its Lien on
the Collateral and to preserve and protect the Collateral as may be directed by
the Required Lenders. Unless and until the Required Lenders give such direction,
the Administrative Agent may (but shall not be obligated to) take or refrain

 

79



--------------------------------------------------------------------------------

from taking such actions as it deems appropriate and in the best interest of all
the Lenders. In no event, however, shall the Administrative Agent be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or is in violation of applicable law or of
any provision of any Loan Document (including for the avoidance of doubt any
action that may be in violation of the automatic stay under any bankruptcy or
insolvency law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any bankruptcy or insolvency
law), and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Secured Parties.

Section 11.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

Section 11.5. Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its Affiliated Parties shall be liable for any
action taken or not taken by it in connection with the Loan Documents: (i) with
the consent or at the request of the Required Lenders or (ii) in the absence of
its own gross negligence or willful misconduct (as finally determined by a court
of competent jurisdiction). Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify: (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document or the occurrence of any Default; (iii) the satisfaction of any
condition specified in Section 7 hereof, except receipt of items required to be
delivered to the Administrative Agent pursuant to Section 7; or (iv) the
validity, effectiveness, genuineness, enforceability, perfection, value, worth
or collectibility hereof or of any other Loan Document or of any other documents
or writing furnished in connection with any Loan Document or of any Collateral;
and the Administrative Agent makes no representation of any kind or character
with respect to any such matter mentioned in this sentence. The Administrative
Agent may execute any of its duties under any of the Loan Documents by or
through employees, agents, and attorneys-in-fact and shall not be answerable to
the Lenders, the Borrower, or any other Person for the default or misconduct of
any such agents or attorneys-in-fact selected with reasonable care. The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, other document or statement (whether written
or oral and including by telephone and any electronic message, Internet or
intranet

 

80



--------------------------------------------------------------------------------

website posting or other distribution) believed by it to be genuine or to be
sent by the proper party or parties. In particular and without limiting any of
the foregoing, the Administrative Agent shall have no responsibility for
confirming the accuracy of any compliance certificate or other document or
instrument received by it under the Loan Documents. The Administrative Agent may
treat the payee of any Note as the holder thereof until written notice of
transfer shall have been filed with the Administrative Agent signed by such
payee in form satisfactory to the Administrative Agent. Each Lender acknowledges
that it has independently and without reliance on the Administrative Agent or
any other Lender, and based upon such information, investigations and inquiries
as it deems appropriate, made its own credit analysis and decision to extend
credit to the Borrower in the manner set forth in the Loan Documents. It shall
be the responsibility of each Lender to keep itself informed as to the
creditworthiness of the Borrower and its Subsidiaries, and the Administrative
Agent shall have no liability to any Lender with respect thereto.

Section 11.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Revolver Percentages, indemnify and hold the Administrative Agent,
and its Affiliated Parties, and representatives harmless from and against any
liabilities, losses, costs or expenses suffered or incurred by it under any Loan
Document or in connection with the transactions contemplated thereby, regardless
of when asserted or arising, except to the extent they are promptly reimbursed
for the same by the Borrower and except to the extent that any event giving rise
to a claim was caused by the gross negligence or willful misconduct of the party
seeking to be indemnified (as finally determined by a court of competent
jurisdiction). The obligations of the Lenders under this Section shall survive
termination of this Agreement. The Administrative Agent shall be entitled to
offset amounts received for the account of a Lender under this Agreement against
unpaid amounts due from such Lender to the Administrative Agent hereunder
(whether as fundings of participations, indemnities or otherwise), but shall not
be entitled to offset against amounts owed to the Administrative Agent by any
Lender arising outside of this Agreement and the other Loan Documents.

Section 11.7. Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation of the
Administrative Agent, the Required Lenders shall have the right to appoint a
successor Administrative Agent subject, so long as no Default or Event of
Default shall have occurred and be continuing, to the Borrower’s prior written
consent (which will not be unreasonably withheld or delayed). If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000 subject, so
long as no Default or Event of Default shall have occurred and be continuing, to
the Borrower’s prior written consent (which will not be unreasonably withheld or
delayed). Upon the acceptance of its appointment as the Administrative Agent
hereunder, such successor Administrative Agent shall thereupon succeed to and
become vested with all the rights and duties of the retiring Administrative
Agent under the Loan Documents, and the retiring Administrative Agent shall be

 

81



--------------------------------------------------------------------------------

discharged from its duties and obligations thereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 11 and all protective provisions of the other Loan
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent, but no successor Administrative
Agent shall in any event be liable or responsible for any actions of its
predecessor. If the Administrative Agent resigns and no successor is appointed,
the rights and obligations of such Administrative Agent shall be automatically
assumed by the Required Lenders and (i) the Borrower shall be directed to make
all payments due each Lender hereunder directly to such Lender and (ii) the
Administrative Agent’s rights in the Collateral Documents shall be assigned
without representation, recourse or warranty to the Lenders as their interests
may appear.

Section 11.8. L/C Issuer; Delegation of Duties. The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith. The L/C Issuer shall have all of the benefits
and immunities (i) provided to the Administrative Agent in this Section 11 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to such L/C Issuer. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub agents appointed by
the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliated Parties. The exculpatory provisions of this
Section 11 shall apply to any such sub agent and to the Affiliated Parties of
the Administrative Agent and any such sub agent. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.

Section 11.9. Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements. By virtue of a Lender’s execution of this Agreement or an
assignment agreement pursuant to Section 13.12 hereof, as the case may be, any
Affiliate of such Lender with whom the Borrower or any Subsidiary has entered
into an agreement creating Hedging Liability or Funds Transfer and Deposit
Account Liability shall be bound by the terms of the Loan Documents, it being
understood and agreed that the rights and benefits of such Affiliate under the
Loan Documents consist exclusively of such Affiliate’s right to share in
payments and collections out of the Collateral and the Guaranties as more fully
set forth in Section 3.1 hereof; provided that for the avoidance of doubt,
(a) the Hedging Liability and Funds Transfer and Deposit Account Liability shall
be secured and guaranteed pursuant to the Loan Documents only to the extent
that, and for so long as, the Obligations are so secured and guaranteed, (b) any
release of Collateral or any Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of Hedging

 

82



--------------------------------------------------------------------------------

Liability or Funds Transfer and Deposit Account Liability, and (c) the
Administrative Agent shall not owe any fiduciary duty, duty of loyalty, duty of
care, duty of disclosure, or any other obligation whatsoever to any holders of
Hedging Liability or Funds Transfer and Deposit Account Liability.
Notwithstanding the foregoing: (i) neither the Administrative Agent, any Lender,
the Borrower nor any Guarantor shall be obligated to deliver any notice or
communication required to be delivered to any Lender under any Loan Documents to
any Affiliate of any Lender; and (ii) no Affiliate of any Lender that is owed
any Hedging Liability or Funds Transfer and Deposit Account Liability shall be
included in the determination of the Required Lenders or entitled to consent to,
reject, or participate in any manner in any amendment, waiver or other
modification of any Loan Document. The Administrative Agent shall deal solely
and directly with the related Lender of any such Affiliate in connection with
all matters relating to the Loan Documents. In connection with any such
distribution of payments and collections or termination or release by the
Administrative Agent of any Liens or Guarantors thereunder, the Administrative
Agent shall be entitled to assume no amounts are due to any Lender or its
Affiliate with respect to Hedging Liability or Funds Transfer and Deposit
Account Liability unless such Lender has notified the Administrative Agent in
writing of the amount of any such liability owed to it or its Affiliate at least
five Business Days prior to such distribution, termination or release.

Section 11.10. Designation of Additional Agents. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “arrangers,” or other designations
for purposes hereto, but such designation shall have no substantive effect, and
such Lenders and their Affiliates shall have no additional powers, duties or
responsibilities as a result thereof.

Section 11.11. Authorization to Release or Subordinate or Limit Liens. The
Administrative Agent is hereby irrevocably authorized by each of the Lenders to
(a) release any Lien covering any Collateral that is sold, transferred, or
otherwise disposed of in accordance with the terms and conditions of this
Agreement and the relevant Collateral Documents (including a sale, transfer, or
disposition permitted by the terms of Section 8.10 hereof or which has otherwise
been consented to in accordance with Section 13.13 hereof), (b) release or
subordinate any Lien on Collateral consisting of goods financed with purchase
money indebtedness or under a Capital Lease to the extent such purchase money
indebtedness or Capitalized Lease Obligation, and the Lien securing the same,
are permitted by Sections 8.7(b) and 8.8(d) hereof, (c) reduce or limit the
amount of the indebtedness secured by any particular item of Collateral to an
amount not less than the estimated value thereof to the extent necessary to
reduce mortgage registry, filing and similar tax, (d) release Liens on the
Collateral following Full Satisfaction of the Obligations and, if then
outstanding and unpaid, Hedging Liability and Funds Transfer and Deposit Account
Liability, (e) confirm in writing whether specific items or types of the
Borrower’s or any Guarantor’s property are or are not included in the Collateral
pursuant to the Loan Documents, and (f) enter into the Intercreditor Agreement
and perform all obligations thereunder, and to enter into any amendments of the
Intercreditor Agreement which do not materially modify the rights of the Secured
Parties thereunder. Each Secured Party agrees to be bound by the terms of the
Intercreditor Agreement and each Secured Party hereby acknowledges and agrees
that, as of the date hereof, Rabobank will be acting as the Second Lien Agent,
including under the Intercreditor Agreement.

 

83



--------------------------------------------------------------------------------

The Administrative Agent, at the sole expense of the Borrower, shall execute and
deliver to the Borrower all releases or other documents reasonably necessary or
desirable to evidence or effect any release of Liens authorized under this
Section; provided, that (i) the Administrative Agent shall not be required to
execute any document necessary to evidence such release (other than a release
pursuant to clause (d) above) unless a responsible officer of the Borrower shall
certify in writing to the Administrative Agent that the transaction requiring
such release is permitted under the Loan Documents (it being acknowledged that
the Administrative Agent may rely on any such certificate without further
inquiry), (ii) the Administrative Agent shall not be required to execute any
document necessary to evidence such release on terms that, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Lien
without recourse, representation, or warranty, and (iii) no such release in
connection with a permitted sale or transfer shall in any manner discharge,
affect, or impair the Obligations or any Liens (other than those expressly being
released) upon all interests retained by the Borrower and the Guarantors,
including, the proceeds of any such sale, all of which shall continue to
constitute part of the Collateral. The Administrative Agent agrees with the
Borrower that upon the Full Satisfaction of the Obligations and, if then
outstanding and unpaid, Hedging Liability and Funds Transfer and Deposit Account
Liability, the Administrative Agent shall release all Liens on the Collateral,
at the Borrower’s cost and expense and the Administrative Agent agrees with the
Borrower that the costs of the Administrative Agent and its agents that are
passed on to the Borrower shall be reasonable.

Section 11.12. Authorization to Enter into, and Enforcement of, the Collateral
Documents. The Administrative Agent is hereby irrevocably authorized by each of
the Lenders to execute and deliver the Collateral Documents (including control
agreements and collateral access agreements which may be delivered from time to
time) on behalf of each of the Lenders and their Affiliates and to take such
action and exercise such powers under the Collateral Documents as the
Administrative Agent considers appropriate and, in connection with any such
agreements with a third party other than the Borrower and its Affiliates, to
undertake indemnification and expense reimbursement obligations as may be
customary for such agreements, provided the Administrative Agent shall not amend
the Collateral Documents in any manner which materially and adversely modifies
the rights of the Secured Parties thereunder unless such amendment is agreed to
in writing by the Required Lenders or all of the Lenders if required by
Section 13.13. Each Lender acknowledges and agrees that it will be bound by the
terms and conditions of the Collateral Documents upon the execution and delivery
thereof by the Administrative Agent. Except as otherwise specifically provided
for herein, no Lender (or its Affiliates) other than the Administrative Agent
shall have the right to institute any suit, action or proceeding in equity or at
law for the foreclosure or other realization upon any Collateral or for the
execution of any trust or power in respect of the Collateral or for the
appointment of a receiver or for the enforcement of any other remedy under the
Collateral Documents; it being understood and intended that no one or more of
the Lenders (or their Affiliates) shall have any right in any manner whatsoever
to affect, disturb or prejudice the Lien of the Administrative Agent (or any
security trustee therefor) under the Collateral Documents by its or their action
or to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Administrative Agent (or its
security trustee) in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders and their Affiliates.

 

84



--------------------------------------------------------------------------------

Section 11.13. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any bankruptcy or insolvency law or any other
judicial proceeding relative to any Borrower or Guarantor, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under the Loan Documents) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under the Loan
Documents.

 

SECTION 12. THE GUARANTEES.

Section 12.1. The Guarantees. To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Revolving Credit Commitments and for other good and
valuable consideration, receipt of which is hereby acknowledged, each Subsidiary
party hereto in accordance with Section 4.1 hereof (including any Subsidiary
formed or acquired after the Closing Date executing an Additional Guarantor
Supplement in the form attached hereto as Exhibit F or such other form
acceptable to the Administrative Agent) hereby unconditionally and irrevocably
guarantees jointly and severally to the Administrative Agent, the Lenders, the
L/C Issuer and their Affiliates, the due and punctual payment of all present and
future Obligations, Hedging Liability (excluding, with respect to any Guarantor
party hereto at any time, Excluded Hedging Liability with respect to such
Guarantor at such time), and Funds Transfer and Deposit Account Liability,
including, but not limited to, the due and punctual payment of principal of and
interest on the Loans, the Reimbursement Obligations, and the due and punctual
payment of all other Obligations now or hereafter owed by the Borrower under the
Loan Documents as and when the same shall become due and payable, whether at
stated maturity, by acceleration, or otherwise, according to the terms

 

85



--------------------------------------------------------------------------------

hereof and thereof. This is a guarantee of payment and not of collection. In
case of failure by the Borrower or other obligor punctually to pay any
Obligations, Hedging Liability, or Funds Transfer and Deposit Account Liability
guaranteed hereby, each Guarantor hereby unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the Borrower or such obligor.

Section 12.2. Guarantee Unconditional. The obligations of each Guarantor under
this Section 12 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document;

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or other obligor or of any other guarantor contained in any Loan Document;

(d) the existence of any claim, set-off, or other rights which the Borrower or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, or any other Person, whether or not arising in
connection herewith;

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower or other obligor, regardless of what obligations of
the Borrower or other obligor remain unpaid, other than the payment in full of
the indebtedness, obligations and liabilities guarantied hereby, but subject to
the last sentence of Section 12.3;

(g) any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any provision of applicable law or regulation purporting
to prohibit the payment by the Borrower or other obligor or any other guarantor
of the principal of or interest on any Note or any Reimbursement Obligation or
any other amount payable under the Loan Documents; or

(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of any Guarantor under this Section 12.

 

86



--------------------------------------------------------------------------------

Section 12.3. Discharge Only upon Full Satisfaction; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 12 shall remain
in full force and effect until the Revolving Credit Commitments and all Letters
of Credit have been Fully Satisfied, and the principal of and interest on the
Loans and all other amounts payable by the Borrower and the Guarantors under
this Agreement and all other Loan Documents and, if then outstanding and unpaid,
all Hedging Liability and Funds Transfer and Deposit Account Liability shall
have been Fully Satisfied. If at any time any payment of the principal of or
interest on any Note or any Reimbursement Obligation or any other amount payable
by the Borrower or other obligor or any Guarantor under the Loan Documents is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of the Borrower or other obligor or of any
guarantor, or otherwise, each Guarantor’s obligations under this Section 12 with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.

Section 12.4. Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability shall have been Fully Satisfied. If any amount shall
be paid to a Guarantor on account of such subrogation rights at any time prior
to the Full Satisfaction of the Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability, such amount shall be held in trust for
the benefit of the Administrative Agent and the Lenders and shall forthwith be
paid to the Administrative Agent for the benefit of the Lenders or be credited
and applied upon the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability, whether matured or unmatured, in accordance with the
terms of this Agreement.

Section 12.5. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, or any other Person against the Borrower or other obligor,
another guarantor, or any other Person.

Section 12.6. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 12 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

Section 12.7. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower or other obligor under this Agreement or any
other Loan Document, or under any agreement establishing Hedging Liability or
Funds Transfer and Deposit Account Liability, is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower or such obligor, all such amounts
otherwise subject to acceleration under the terms of this Agreement or the other
Loan Documents, or under any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability, shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by the Administrative Agent made at the
request of the Required Lenders.

 

87



--------------------------------------------------------------------------------

Section 12.8. Benefit to Guarantors. The Borrower and the Guarantors are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of the Borrower has a direct impact on the success of
each Guarantor. Each Guarantor will derive substantial direct and indirect
benefit from the extensions of credit hereunder.

Section 12.9. Guarantor Covenants. Each Guarantor shall take such action as the
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking. Each Guarantor (each referred
to herein as a “Subordinated Creditor”) hereby subordinates the payment of all
indebtedness, obligations, and liabilities of the Borrower or other Guarantor
owing to such Subordinated Creditor, whether now existing or hereafter arising,
to the indefeasible payment in full in cash of all Obligations. During the
existence of any Event of Default, subject to Section 12.4 above, any such
indebtedness, obligation, or liability of the Borrower or other Guarantor owing
to such Subordinated Creditor shall be enforced and performance received by such
Subordinated Creditor as trustee for the benefit of the Secured Parties and the
proceeds thereof shall be paid over to the Administrative Agent for application
to the Secured Obligations (whether or not then due), but without reducing or
affecting in any manner the liability of such Guarantor under this Section 12.

Section 12.10. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by Borrower and each
Guarantor to honor all of its obligations under this Agreement in respect of
Hedging Liabilities (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 12.10 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 12.10, or otherwise under this Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 12.10 shall remain in full force and effect until such time as the
Secured Obligations have been Fully Satisfied and all Commitments under this
Agreement have been terminated. Each Qualified ECP Guarantor intends that this
Section 12.10 constitute, and this Section 12.10 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of Borrower and each
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

SECTION 13. MISCELLANEOUS.

Section 13.1. Taxes.

(a) Defined Terms. For purposes of this Section 13.1, the term “Lender” includes
any L/C Issuer and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower or any Guarantor under any Loan Document shall be made
without deduction or withholding for any taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be

 

88



--------------------------------------------------------------------------------

entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such tax is an Indemnified Tax, then the sum payable
by Borrower or the applicable Guarantor shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by Borrower and the Guarantors. Borrower and the
Guarantors shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of Administrative Agent timely reimburse
it for the payment of, any Other Taxes.

(d) Indemnification by Borrower and the Guarantors. Borrower and the Guarantors
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender (with a copy to Administrative Agent), or by Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower or any Guarantor has not already indemnified Administrative Agent for
such Indemnified Taxes and without limiting the obligation of Borrower or the
Guarantors to do so), (ii) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 13.11 relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by Administrative
Agent to the Lender from any other source against any amount due to
Administrative Agent under this Section 13.1(e).

(f) Evidence of Payments. As soon as practicable after any payment of taxes by
Borrower or any Guarantor to a Governmental Authority pursuant to this
Section 13.1(f),

 

89



--------------------------------------------------------------------------------

Borrower or such Guarantor shall deliver to Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution, and submission of such documentation (other than such
documentation set forth in clauses (A), (B), and (D) of Section 13.1(g)(ii))
shall not be required if in the Lender’s reasonable judgment such completion,
execution, or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (I) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or

 

90



--------------------------------------------------------------------------------

reduction of, U.S. federal withholding tax pursuant to the “interest” article of
such tax treaty and (II) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (I) a certificate
substantially in the form of Exhibit 13.1-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of Borrower or the Guarantors within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (II) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 13.1-2 or Exhibit 13.1-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 13.1-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if

 

91



--------------------------------------------------------------------------------

such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any taxes
as to which it has been indemnified pursuant to this Section 13.1 (including by
the payment of additional amounts pursuant to this Section 13.1), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the taxes giving
rise to such refund), net of all out-of-pocket expenses (including taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 13.1(h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 13.1(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 13.1(h) the
payment of which would place the indemnified party in a less favorable net
after-tax position than the indemnified party would have been in if the tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld, or otherwise imposed and the indemnification payments or additional
amounts with respect to such tax had never been paid. This Section 13.1(h) shall
not be construed to require any indemnified party to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 13.1 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction, or discharge of all obligations under any Loan
Document.

 

92



--------------------------------------------------------------------------------

Section 13.2. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Administrative Agent or any Lender or on the part of the holder or holders
of any of the Secured Obligations in the exercise of any power or right under
any Loan Document shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The rights and remedies hereunder of the Administrative Agent, the
Lenders and of the holder or holders of any of the Secured Obligations are
cumulative to, and not exclusive of, any rights or remedies which any of them
would otherwise have.

Section 13.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Section 13.4. Documentary Taxes. The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

Section 13.5. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 13.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 1.11, 10.3, 13.1, and 13.15 hereof, shall survive
the termination of this Agreement and the other Loan Documents and the payment
of the Obligations.

Section 13.7. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however:

(a) that if any such purchase is made by any Lender, and if such excess payment
or part thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest, and

(b) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or participant
permitted by this Agreement.

 

93



--------------------------------------------------------------------------------

For purposes of this Section, amounts owed to or recovered by the L/C Issuer in
connection with Reimbursement Obligations in which Lenders have been required to
fund their participation shall be treated as amounts owed to or recovered by the
L/C Issuer as a Lender hereunder.

Section 13.8. Notices. Except as otherwise specified herein, all notices and
communications (“Communications”) hereunder and under the other Loan Documents
shall be in writing (including, without limitation, notice by email or telecopy)
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by email or telecopy or, subject to Section 13.25, by
electronic communication, as follows:

(i) if to the Borrower or any Guarantor to:

Penford Corporation

7094 South Revere Parkway

Centennial, Colorado 80112

Attention: Chief Financial Officer; General Counsel

Telephone: (303) 649-1900

Telecopy: (303) 649-1700

Email: scordier@penx.com; clawlor@penx.com

(ii) if to Administrative Agent in connection with any Notice of Borrowing,
Notice of Continuation/Conversion, or any payment or prepayment of the
Obligations, or in its capacity as the Swingline Lender, to it at c/o Rabo
Support Services, Inc., at 245 Park Avenue, New York, NY 10167, Attention:
Corporate Bank Services; Telecopy No. (201) 499-5328; Telephone No.
(212) 574-7327; Email: fm.am.syndicatedloans@rabobank.com, with a copy to:
punam.gambhir@rabobank.com;

(iii) if to Rabobank as L/C Issuer, to it at c/o Rabo Support Services, Inc., at
245 Park Avenue, New York, NY 10167, Attention: Letter of Credit Department;
Telecopy No. (201) 499-5479; Telephone No. (212) 574-7315; Email:
bibi.mohamed@rabobank.com, with a copy to: RaboNYSBL@rabobank.com;

 

94



--------------------------------------------------------------------------------

(iv) if to Administrative Agent in connection with any other matter (including
deliveries under Section 8.5, requests for a Commitment Amount Increase and
other matters), to it at Rabobank Loan Syndications, 245 Park Avenue, New York,
NY 10167, Attention: Loan Syndications; Telecopy No. (212) 808-2578; Telephone
No. (212) 808-6808; Email: syndications.ny@rabobank.com; and

(v) if to a Lender, to it at its address (or telecopy number) set forth in its
administrative questionnaire delivered to the Administrative Agent from time to
time.

Each such notice, request or other communication shall be effective (i) if given
by telecopier or electronic transmission, when such telecopy or electronic
transmission is transmitted to the telecopier number or email address specified
in this Section or on the signature pages hereof and a confirmation of such
telecopy or electronic transmission has been received by the sender, (ii) if
given by mail, 5 days after such communication is deposited in the mail,
certified or registered with return receipt requested, addressed as aforesaid or
(iii) if given by any other means, when delivered at the addresses specified in
this Section or on the signature pages hereof; provided that any notice given
pursuant to Section 1 hereof shall be effective only upon receipt, provided
further, notices delivered through electronic communications to the extent
provided in Section 13.25, shall be effective as provided in such Section 13.25,
and provided further, if any notice given to the Borrower or any Guarantor
relating to the occurrence of a Default or Event of Default is delivered through
electronic communications, a courtesy copy of such notice shall thereafter also
be sent via overnight courier to the address noted above.

Section 13.9. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

Section 13.10. Successors and Assigns. This Agreement shall be binding upon the
Borrower and the Guarantors and their successors and assigns, and shall inure to
the benefit of the Administrative Agent and each of the Lenders and the benefit
of their respective successors and assigns, including any subsequent holder of
any of the Obligations. The Borrower and the Guarantors may not assign any of
their rights or obligations under any Loan Document without the written consent
of all of the Lenders.

Section 13.11. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and Reimbursement Obligations and/or
Commitments held by such Lender at any time and from time to time to one or more
Eligible Assignees, subject to the consent of the Borrower (such consent not to
be unreasonably withheld or delayed) unless (x) an Event of Default has occurred
and is continuing at the time of such participation or (y) such participation is
to a Lender, an Affiliate of a Lender or an Approved Fund; provided that no such
participation shall relieve any Lender of any of its obligations under this
Agreement, and, provided, further that no such participant shall have any rights
under this Agreement except as provided in this Section, and the Administrative
Agent shall have no obligation or responsibility to such participant. Any
agreement pursuant to which such participation is granted shall provide that the

 

95



--------------------------------------------------------------------------------

granting Lender shall retain the sole right and responsibility to enforce the
obligations of the Borrower under this Agreement and the other Loan Documents
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of the Loan Documents, except that such agreement may
provide that such Lender will not agree to any modification, amendment or waiver
of the Loan Documents that would reduce the amount of or postpone any fixed date
for payment of any Obligation in which such participant has an interest. Any
party to which such a participation has been granted shall have the benefits of
Section 1.11, Section 10.3 and Section 13.1 hereof. The Borrower authorizes each
Lender to disclose to any participant or prospective participant under this
Section any financial or other information pertaining to the Borrower or any
Subsidiary thereof, provided that such participant or prospective participant
shall have agreed in writing prior to its receipt of such information to
maintain all such information confidential and not to disclose such information
to any other Person except any such information (a) that has become generally
available to the public, (b) if required or appropriate in any report, statement
or testimony submitted to any regulatory body having or claiming to have
jurisdiction over such Lender, (c) if required or appropriate in response to any
summons or subpoena or in connection with any litigation or (d) in order to
comply with any law, order, regulation or ruling applicable to such Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

Section 13.12. Assignments. (a) Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans and participation
interest in L/C Obligations at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest

 

96



--------------------------------------------------------------------------------

in L/C Obligations of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent or, if “Effective Date” is
specified in the Assignment and Acceptance, as of the Effective Date) shall not
be less than $5,000,000 and shall be an integral multiple of $500,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitments of such Lender.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 13.12(a)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance in the form of
Exhibit G (an “Assignment and Acceptance”), together with a processing and
recordation fee of $3,500, and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Borrower or Parent. No such assignment shall be made to the
Borrower or any of its Affiliates, Joint Ventures or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

97



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.11 hereof.

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York, a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(c) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or grant of a security interest; provided
that no such pledge or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or secured party
for such Lender as a party hereto; provided further, however, the right of any
such pledgee or grantee (other than any Federal Reserve Bank) to further
transfer all or any portion of the rights pledged or granted to it, whether by
means of foreclosure or otherwise, shall be at all times subject to the terms of
this Agreement.

Section 13.13. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, and
(c) if the rights or duties of the Administrative Agent or the L/C Issuer are
affected thereby, the Administrative Agent or such L/C Issuer, as applicable;
provided that:

(i) no amendment or waiver pursuant to this Section 13.13 shall (A) increase or
extend any Commitment of any Lender without the consent of such Lender or
(B) reduce the amount of or postpone the date for any scheduled

 

98



--------------------------------------------------------------------------------

payment of any principal of or interest on any Loan or of any Reimbursement
Obligation or of any fee payable hereunder or any other amount payable under the
Loan Documents without the consent of the Lender to which such payment is owing
or which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder;

(ii) no amendment or waiver pursuant to this Section 13.13 shall, unless signed
by each Lender, change the definitions of Revolving Credit Termination Date or
Required Lenders, change the provisions of this Section 13.13, release any
material guarantor or any substantial part of the Collateral (except as
otherwise provided for in the Loan Documents), or affect the number of Lenders
required to take any action hereunder or under any other Loan Document; and

(iii) no amendment to Section 12 hereof shall be made without the consent of the
Guarantor(s) affected thereby.

Section 13.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 13.15. Costs and Expenses; Indemnification. (a) Except as otherwise
provided hereunder, the Borrower agrees to pay all reasonable, actual
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, negotiation, syndication, and administration of the Loan
Documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent, in connection with the preparation and
execution of the Loan Documents, and any amendment, waiver or consent related
thereto, whether or not the transactions contemplated herein are consummated,
together with any fees and charges suffered or incurred by the Administrative
Agent in connection with periodic environmental audits, fixed asset appraisals,
title insurance policies, collateral filing fees and lien searches. The Borrower
further agrees to indemnify the Administrative Agent, each Lender, and their
respective Affiliated Parties, financial advisors, and consultants against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all reasonable expenses of litigation or
preparation therefor, whether or not the indemnified Person is a party thereto,
or any settlement arrangement arising from or relating to any such litigation)
which any of them may pay or incur arising out of or relating to any Loan
Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan or
Letter of Credit, other than those which arise from the gross negligence or
willful misconduct of the party claiming indemnification (as finally determined
by a court of competent jurisdiction). The Borrower, upon demand by the
Administrative Agent or a Lender at any time, shall reimburse the Administrative
Agent or such Lender for any legal or other expenses incurred in connection with
investigating or defending against any of the foregoing (including any
settlement costs relating to the foregoing) except if the same is directly due
to the gross negligence or willful misconduct of the party to be indemnified (as
finally determined by a court of competent jurisdiction). The obligations of the
Borrower under this Section shall survive the termination of this Agreement.

 

99



--------------------------------------------------------------------------------

(b) The Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, the
Administrative Agent, the Lenders and any Affiliated Parties for any damages,
costs, loss or expense, including without limitation, response, remedial or
removal costs, arising out of any of the following: (i) any presence, release,
threatened release or disposal of any hazardous or toxic substance or petroleum
by the Borrower or any Subsidiary or otherwise occurring on or with respect to
its Property (whether owned or leased), (ii) the operation or violation of any
environmental law, whether federal, state, or local, and any regulations
promulgated thereunder, by the Borrower or any Subsidiary or otherwise occurring
on or with respect to its Property (whether owned or leased), (iii) any claim
for personal injury or property damage in connection with the Borrower or any
Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), and (iv) the inaccuracy or breach of any environmental
representation, warranty or covenant by the Borrower or any Subsidiary made
herein or in any other Loan Document evidencing or securing any Obligations or
setting forth terms and conditions applicable thereto or otherwise relating
thereto, except for damages arising from the willful misconduct or gross
negligence of the party claiming indemnification. This indemnification shall
survive the payment and satisfaction of all Obligations and the termination of
this Agreement, and shall remain in force beyond the expiration of any
applicable statute of limitations and payment or satisfaction in full of any
single claim under this indemnification. This indemnification shall be binding
upon the successors and assigns of the Borrower and shall inure to the benefit
of Administrative Agent and the Lenders directors, officers, employees, agents,
and collateral trustees, and their successors and assigns.

Section 13.16. Set-off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender and each subsequent holder of
any Obligation is hereby authorized by the Borrower and each Guarantor at any
time or from time to time, without notice to the Borrower or such Guarantor or
to any other Person, any such notice being hereby expressly waived, to set-off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured, but not including trust accounts, and in
whatever currency denominated) and any other indebtedness at any time held or
owing by that Lender or that subsequent holder to or for the credit or the
account of the Borrower or such Guarantor, whether or not matured, against and
on account of the Obligations of the Borrower or such Guarantor to that Lender
or that subsequent holder under the Loan Documents, including, but not limited
to, all claims of any nature or description arising out of or connected with the
Loan Documents, irrespective of whether or not (a) that Lender or that
subsequent holder shall have made any demand hereunder or (b) the principal of
or the interest on the Loans or Notes and other amounts due hereunder shall have
become due and payable pursuant to Section 9 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.

Section 13.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

 

100



--------------------------------------------------------------------------------

Section 13.18. Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be governed by and construed and determined in accordance
with the internal laws of the State of New York.

Section 13.19. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

Section 13.20. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

Section 13.21. Construction. NOTHING CONTAINED HEREIN SHALL BE DEEMED OR
CONSTRUED TO PERMIT ANY ACT OR OMISSION WHICH IS PROHIBITED BY THE TERMS OF ANY
OF THE OTHER LOAN DOCUMENT, THE COVENANTS AND AGREEMENTS CONTAINED HEREIN BEING
IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE COVENANTS AND AGREEMENTS
CONTAINED IN THE OTHER LOAN DOCUMENTS.

 

101



--------------------------------------------------------------------------------

Section 13.22. Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.

Section 13.23. Submission to Jurisdiction; Waiver of Jury Trial. The Borrower
and the Guarantors hereby submit to the nonexclusive jurisdiction of any New
York State or federal court sitting in New York City and any appellate court
from any thereof for purposes of all legal proceedings arising out of or
relating to this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby. The Borrower and the Guarantors irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum. THE BORROWER, THE GUARANTORS, THE
ADMINISTRATIVE AGENT, AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

Section 13.24. USA Patriot Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify, and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the USA PATRIOT Act.

Section 13.25. Electronic Communications; Platform.

(a) Electronic Communications. Communications to the Lenders under the Loan
Documents may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Borrower may, in their discretion, agree to accept Communications to it
under the Loan Documents by electronic communications pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular Communications. Unless the Administrative Agent otherwise prescribes,
(i) Communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) Communications posted on an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in Section 13.8
notification that such Communication is available and identifying the website
address thereof; provided that, for both clauses (i) and (ii) of this Section,
if such Communication is not sent before or during the normal business hours of
the recipient, such Communication shall be deemed to have been sent at the
opening of business on the next Business Day.

 

102



--------------------------------------------------------------------------------

(b) Electronic Transmission System. The Borrower and the Lenders agree that the
Administrative Agent may make the Communications available to the Lenders, L/C
Issuer, and the Borrower by posting the Communications on Debt Domain,
IntraLinks, SyndTrak or a substantially similar electronic transmission system
or digital workspace provider (the “Platform”). THE PLATFORM IS PROVIDED “AS IS”
AND “AS AVAILABLE”. THE ADMINISTRATIVE AGENT DOES NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY
DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN
NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ITS AFFILIATED PARTIES HAVE ANY
LIABILITY TO BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF
ANY KIND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT, OR OTHERWISE) ARISING
OUT OF BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF THE ADMINISTRATIVE
AGENT IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM THE ADMINISTRATIVE AGENTS GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT HAVE ANY LIABILITY TO THE BORROWER, ANY GUARANTOR, ANY
LENDER, L/C ISSUER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).

(c) Communications through the Platform. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes hereof. Each Lender agrees (i) to provide to the
Administrative Agent in writing (including by electronic communication),
promptly after the date of this Agreement, an e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

[SIGNATURE PAGES TO FOLLOW]

 

103



--------------------------------------------------------------------------------

Execution Version

 

“BORROWER” PENFORD CORPORATION BY:  

 

“GUARANTORS” PENFORD PRODUCTS CO. BY:  

 

PENFORD CAROLINA, LLC BY:   PENFORD PRODUCTS CO., SOLE MEMBER OF PENFORD
CAROLINA, LLC BY:  

 

CAROLINA STARCHES, LLC

BY:   ITS   SOLE MEMBER, PENFORD CAROLINA, LLC

BY:  

 



--------------------------------------------------------------------------------

Execution Version

 

“LENDERS” COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., RABOBANK
NEDERLAND”, NEW YORK BRANCH, in its individual capacity as a Lender and as
Administrative Agent BY:  

 

BY:  

 

 

KEYBANK NATIONAL ASSOCIATION BY:  

 

 

JPMORGAN CHASE BANK, N.A. BY:  

 

 

THE PRIVATEBANK AND TRUST COMPANY BY:  

 

 

FIRST MIDWEST BANK BY:  

 

 

GREENSTONE FARM CREDIT SERVICES, ACA BY:  

 

 

BRANCH BANKING AND TRUST COMPANY BY:  

 

 

AGSTAR FINANCIAL SERVICES PCA BY:  

 

 

FARM CREDIT SERVICES OF AMERICA, PCA BY:  

 